Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Credit Agreement
 
 
dated as of November 1, 2011
 
 
among
 
 
Arden Group, Inc.,
 
 
as Borrower,
 
 
The Subsidiaries of Borrower from Time to Time Party Hereto,
 
 
as Subsidiary Guarantors
 
 
and
 
 
Wells Fargo Bank, National Association,
 
 
as Bank
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
Table of Contents
 

ARTICLE I      DEFINED TERMS
1
ARTICLE II      CREDIT TERMS
9
Section 2.1
Line of Credit
9
Section 2.2
Interest/Fees
10
Section 2.3
Collection of Payments
11
Section 2.4
Guaranties
11
ARTICLE III      REPRESENTATIONS AND WARRANTIES
11
Section 3.1
Legal Status
11
Section 3.2
Authorization and Validity
11
Section 3.3
No Violation
11
Section 3.4
Litigation
12
Section 3.5
Correctness of Financial Statement
12
Section 3.6
Income Tax Returns
12
Section 3.7
No Subordination
12
Section 3.8
Permits, Franchises
12
Section 3.9
ERISA
12
Section 3.10
Other Obligations
13
Section 3.11
Environmental Matters
13
Section 3.12
Subsidiaries
13
Section 3.13
Truth, Accuracy of Information
13
Section 3.14
Solvency
13
Section 3.15
Title to Properties
14
Section 3.16
Insurance
14
Section 3.17
Labor Relations
14
Section 3.18
Mutual Benefit
14
ARTICLE IV      CONDITIONS
15
Section 4.1
Conditions of Initial Extension of Credit
15
Section 4.2
Conditions of Each Extension of Credit
16
ARTICLE V      AFFIRMATIVE COVENANTS
16
Section 5.1
Punctual Payments
16
Section 5.2
Accounting Records
16
Section 5.3
Financial Statements
17
Section 5.4
Compliance
17
Section 5.5
Insurance
17
Section 5.6
Facilities
17
Section 5.7
Taxes and Other Liabilities
18
Section 5.8
Litigation
18
Section 5.9
Financial Condition
18
Section 5.10
Notice to Bank
18
Section 5.11
Joinder Agreement
19
Section 5.12
Further Assurances
19
ARTICLE VI      NEGATIVE COVENANTS
19
Section 6.1
Use of Funds
19
Section 6.2
Other Indebtedness
19
Section 6.3
Merger, Consolidation, Transfer of Assets
20
Section 6.4
Guaranties
20
Section 6.5
Loans, Advances, Investments
20
Section 6.6
Pledge of Assets
20
Section 6.7
Transactions with Affiliates
21

 
 
 

--------------------------------------------------------------------------------

 
 

ARTICLE VII      EVENTS OF DEFAULT
21
Section 7.1
Event of Default
21
Section 7.2
Remedies
23
ARTICLE VIII      MISCELLANEOUS
23
Section 8.1
No Waiver
23
Section 8.2
Notices
23
Section 8.3
Costs and Expenses; Indemnification
24
Section 8.4
Successors, Assignment
24
Section 8.5
Right of Setoff
25
Section 8.6
Guaranty
25
Section 8.7
Entire Agreement; Amendment
31
Section 8.8
No Third Party Beneficiaries
31
Section 8.9
Time
31
Section 8.10
Severability of Provisions
32
Section 8.11
Counterparts
32
Section 8.12
Governing Law
32
Section 8.13
Arbitration
32
Section 8.14
Confidentiality
34


 
Exhibit A
Form of Compliance Certificate

Exhibit B
Form of Joinder Agreement

Exhibit C
Form of Letter of Credit Agreement



Schedule 1-A
Existing Letters of Credit

Schedule 1-B
Permitted Liens

Schedule 3.4
Litigation

Schedule 3.11
Environmental Matters

Schedule 3.12
Subsidiaries

Schedule 3.17
Labor Relations



 
-ii-

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of November 1, 2011
by and among ARDEN GROUP, INC., a Delaware corporation (“Borrower”), each of the
Subsidiaries of Borrower party hereto as Subsidiary Guarantors and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Bank”).


RECITALS


Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:
 
ARTICLE I
DEFINED TERMS


As used in this Agreement and unless otherwise expressly indicated, or unless
the context clearly requires otherwise, the following terms shall have the
following meanings:


“AAA” means the American Arbitration Association.


“Agreement” means this Credit Agreement, as amended, modified and/or
supplemented from time to time.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Affiliated Person” means Borrower, any Subsidiary Guarantor and any officer,
director, member, manager, employee or agent of either Borrower or any
Subsidiary Guarantor.
 
“Applicable Margin” means, from time to time, with respect to any portion of the
outstanding principal balance of any Note bearing interest at the Base Rate or
at LIBOR, as the case may be, the applicable rate per annum set forth below
(expressed in basis points) under the caption “Base Rate Spread” or “LIBOR
Spread” as the case may be, based upon the Leverage Ratio set forth in the most
recent Compliance Certificate received by Bank pursuant to Section 5.3 of this
Agreement:
 
 
 

--------------------------------------------------------------------------------

 


Tier
Leverage Ratio
LIBOR Spread
Base Rate Spread
1
Greater than or equal to 2.00 to 1.00
137.50
-25.00
2
Less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00
112.50
-50.00
3
Less than 1.50 to 1.00 but greater than or equal to 1.00 to 1.00
87.50
-75.00
4
Less than 1.00 to 1.00
62.50
-100.00



Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first day of the Fiscal Month
immediately following the Fiscal Month in which Borrower is required to deliver
a Compliance Certificate in accordance with Section 5.3 of this Agreement (each
such date, a “calculation date”); provided that, if any Compliance Certificate
required to be delivered in accordance with Section 5.3 for any given period is
not delivered to Bank on or before the related calculation date and such
non-compliance is not cured within one (1) Business Day after notice from Bank,
then Tier 1 shall apply, effective on the related calculation date until the day
after such Compliance Certificate is actually received by Bank.  Notwithstanding
anything in the foregoing to the contrary, in the event Borrower or Bank
determines, in good faith, that the calculation of the Leverage Ratio on which
any Applicable Margin for any particular period was determined is inaccurate and
as a consequence thereof any Applicable Margin as determined based thereon was
lower than it would have been had the Leverage Ratio been calculated accurately,
then (a) Borrower shall promptly (but in any event within two Business Days
after Borrower discovers such inaccuracy or is otherwise notified by Bank of
such inaccuracy) deliver to Bank a corrected Compliance Certificate and
accompanying financial statements for such period (and if such Compliance
Certificate and accompanying financial statements are not accurately restated
and delivered within ten days after the first discovery of such inaccuracy by
Borrower or such notice, as the case may be, then Tier 1 shall apply
retroactively for such period until such time as the corrected Compliance
Certificate and accompanying financial statements are delivered and, from and
after the delivery of such corrected Compliance Certificate and accompanying
financial statements to Bank the corrected Applicable Margin shall apply for
such period), (b) Bank shall determine and notify Borrower of the amount of
interest that would have been due in respect of any outstanding principal
balance during such period had the Applicable Margin been determined based on an
accurate Leverage Ratio (or, to the extent applicable, Tier 1 if such corrected
Compliance Certificate and accompanying financial statements were not timely
delivered as provided herein) and (c) Borrower shall promptly pay to Bank the
difference, if any, between that amount and the amount actually paid in respect
of such period.  The foregoing shall in no way limit the rights of Bank to
impose the Default Rate or to exercise any other remedy available at law or as
provided hereunder or under any of the other Loan Documents.  Notwithstanding
anything to the contrary contained herein, from and after the Closing Date until
the first date on which Borrower is required to deliver a Compliance Certificate
in accordance with Section 5.3 of this Agreement, Tier 4 shall apply.


“Bank” has the meaning set forth in the introductory paragraph to this
Agreement.


“Bankruptcy Code” means the federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101 et seq.).


“Bankruptcy Laws” means, collectively:  (a) the Bankruptcy Code; and (b) all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
 
-2-

--------------------------------------------------------------------------------

 


“Base LIBOR” means the rate per annum for United States dollar deposits quoted
by Bank (a) for the purpose of calculating effective rates of interest for loans
making reference to LIBOR, as the Inter-Bank Market Offered Rate, with the
understanding that such rate is quoted by Bank for the purpose of calculating
effective rates of interest for loans making reference thereto, on the first day
of a Fixed Rate Term for delivery of funds on said date for a period of time
approximately equal to the number of days in such Fixed Rate Term and in an
amount approximately equal to the principal amount to which such Fixed Rate Term
applies, or (b) for the purpose of calculating effective rates of interest for
loans making reference to the Daily One Month LIBOR Rate, as the Inter-Bank
Market Offered Rate in effect from time to time for delivery of funds for one
(1) month in amounts approximately equal to the principal amount of such
loans.  Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate as reported on the Reuters Screen LIBOR01 Page
(or any successor) or any other recognized service selected by Bank (including
Bloomberg and Thomson Financial).


“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of: (i) the Prime Rate in effect on such day, (ii) a rate determined by
Bank to be one and one-half percent (1.50%) above Daily One Month LIBOR in
effect on such day, and (iii) the Federal Funds Rate plus one and one-half
percent (1.50%).


“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.


“Business Day” means any day except a Saturday or Sunday or any other day on
which commercial banks in California are authorized or required by law to close.


“Change of Control” means, any change in control of Borrower or any entity or
combination of entities that directly or indirectly control Borrower, with
“control” defined as ownership of an aggregate of thirty-five percent (35%) or
more of the common stock, members’ equity or other ownership interest (other
than a limited partnership interest); provided that a change in ownership as a
result of death, disability or estate planning purposes shall not be taken into
account.


“Closing Date” means November 1, 2011.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit A hereto.


“Consolidated Current Assets” means, as of any date of determination, the total
assets of Borrower and the Subsidiary Guarantors on a consolidated basis which
may be properly classified as current assets in accordance with GAAP.


“Consolidated Current Liabilities” means, as of any date of determination, the
total liabilities of Borrower and  the Subsidiary Guarantors which may properly
be classified as current liabilities in accordance with GAAP, including all
amounts outstanding under the Line of Credit.


“Consolidated Current Ratio” means, as of any date of determination, the ratio
of: (a) Consolidated Current Assets to (b) Consolidated Current Liabilities.


“Consolidated EBITDA” means, as of the last day of any fiscal quarter for the
period consisting of the four Fiscal Quarters ending on such date, for Borrower
and the Subsidiary Guarantors on a consolidated basis, the sum of (without
duplication): (i) net income before tax; plus (ii) interest expense (net of
capitalized interest expense); plus (iii) depreciation expense; plus (iv)
amortization expense; plus or minus (as applicable) (v) any non-cash stock
appreciation rights expense or income included in arriving at net income.
 
 
-3-

--------------------------------------------------------------------------------

 


“Consolidated Funded Debt” means, as of any date of determination, for Borrower
and the Subsidiary Guarantors on a consolidated basis, the sum of (without
duplication):  (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments but excluding any obligations of Borrower or any Subsidiary
Guarantor owing to Borrower or any Subsidiary Guarantor, as applicable; plus
(b) all purchase money debt; plus (c) all direct obligations arising under any
drawn or undrawn letters of credit (whether standby or commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; plus (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business); plus
(e) all guarantees with respect to outstanding Debt of the types specified in
clauses (a) through (d) of this definition of Persons other than Borrower or any
Subsidiary thereof.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of:  (a) the sum for such period of (without duplication): (i) Consolidated
Total Liabilities; minus (ii) any indebtedness that is subordinated to all
obligations of Borrower to Bank pursuant to a subordination agreement acceptable
to Bank in its sole and absolute discretion; plus (iii) all direct obligations
arising under any drawn or undrawn letters of credit (whether standby or
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments; to (b) Consolidated Tangible Net Worth.


“Consolidated Tangible Net Worth” means, as of any date of determination, for
Borrower and its Subsidiaries on a consolidated basis, the sum of (without
duplication):  (a) stockholders’ equity (or its equivalent); plus (b) any
indebtedness that is subordinated to all obligations of Borrower to Bank
pursuant to a subordination agreement acceptable to Bank in its sole and
absolute discretion; minus (c) treasury stock (or its equivalent); minus (d) all
intangible assets, including goodwill, patents, trademarks, trade names,
organization expense, unamortized debt discount and expense, capitalized or
deferred research and development costs, deferred marketing expenses, and other
like intangibles.


“Consolidated Total Liabilities” means, as of any date of determination, for
Borrower and its Subsidiaries on a consolidated basis, the aggregate of all
indebtedness, obligations, liabilities, reserves and any other items which would
be listed as a liability on a consolidated balance sheet of Borrower in
accordance with GAAP.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such Person possesses, directly or indirectly,
the power to vote thirty-five percent (35.0%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.


“Daily One Month LIBOR” means, for any day, the rate of interest equal to LIBOR
then in effect for delivery for a one (1) month period.
 
 
-4-

--------------------------------------------------------------------------------

 


“Default” means a condition, event or act which with the giving of notice or the
passage of time or both would constitute an Event of Default.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment or the
release of any materials into the environment or health and safety statutes
related to the same, and any rules or regulations adopted pursuant thereto,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time and those related to
Hazardous Materials or wastes, air emissions and discharges to waste or public
systems.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“Event of Default” has the meaning set forth in Section 7.1 hereof.


“Existing Guaranteed Obligations” has the meaning set forth in Section 8.6(j)
hereof.


“Existing Letters of Credit” means the letters of credit identified on Schedule
1-A.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers for the
immediately preceding day, as published by the Federal Reserve Bank of New York;
provided that if no such rate is so published on any day, then the Federal Funds
Rate for such day shall be the rate most recently published.


“Fiscal Month” means a period of four (4) or five (5) weeks in any Fiscal Year
with the first Fiscal Month commencing the Sunday immediately following the
Saturday closest to December 31 of each year and continuing for four (4) or
five (5) weeks thereafter up to and including the Saturday closest to the next
succeeding December 31; provided however, that every third Fiscal Month shall be
a Fiscal Month of five (5) weeks and all other Fiscal Months shall be a Fiscal
Month of four (4) weeks; provided further that in any Fiscal Year consisting of
fifty-three (53) weeks, the final Fiscal Month of such Fiscal Year shall consist
of six (6) weeks.


“Fiscal Quarter” means each period of three (3) consecutive Fiscal Months
commencing the Sunday immediately following the Saturday closest to December
31.  For the avoidance of doubt, each Fiscal Month shall only be included in one
(1) Fiscal Quarter.


“Fiscal Year” means the fifty-two (52) or fifty-three (53) week period
commencing the Sunday immediately following the Saturday closest to December 31
and continuing up to and including the Saturday closest to the next succeeding
December 31.


“Fixed Rate Term” means a period commencing on a Business Day and continuing for
one, two, three or six months, as designated by Borrower, during which all or a
portion of the outstanding principal balance under this Agreement bears interest
determined in relation to LIBOR; provided however, that no Fixed Rate Term may
be selected for a principal amount less than One Hundred Thousand Dollars
($100,000.00) and in additional increments of One Hundred Thousand Dollars
($100,000.00); and provided further, that no Fixed Rate Term shall extend beyond
the scheduled maturity date hereof.  If any Fixed Rate Term would end on a day
which is not a Business Day, then such Fixed Rate Term shall be extended to the
next succeeding Business Day.  At no time shall there be more than eight (8)
Fixed Rate Terms outstanding.
 
 
-5-

--------------------------------------------------------------------------------

 


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles or standards as may be approved by a significant segment of the
accounting profession in the United States, that are in effect and applicable to
the circumstances and/or Persons to which such generally accepted accounting
principles relate as of the date of determination, consistently applied and used
consistently with the prior practices of such Persons (which Persons include
Borrower and each Subsidiary Guarantor for all purposes of this Agreement).  


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guaranteed Obligations” has the meaning set forth in Section 8.6(a) hereof.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Indemnified Party” has the meaning set forth in Section 8.3(b) hereof.


“Joinder Agreement” means an agreement entered into by a Subsidiary of Borrower
following the date hereof to join in the guaranty set forth in Section 8.6, in
substantially the form of Exhibit B hereto or any other form approved by Bank.


“Letter of Credit” has the meaning set forth in Section 2.1(b) hereof.


“Letter of Credit Agreement” means each application and agreement relating to a
Letter of Credit that Bank may require in connection with any request for the
issuance of a Letter of Credit, which Letter of Credit Agreement shall be
generally consistent with the terms of the form of Letter of Credit Agreement
attached hereto as Exhibit C.
 
“Leverage Ratio” means, as of the last day of any fiscal quarter for the period
consisting of the four fiscal quarters ending on such date, the ratio of:
(a) Consolidated Funded Debt to (b) Consolidated EBITDA.


“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8 of 1%) and determined pursuant to the following formula:


LIBOR = 
Base LIBOR
   
100% - LIBOR Reserve Percentage
 



 
-6-

--------------------------------------------------------------------------------

 
 
“LIBOR Reserve Percentage” means the reserve percentage prescribed by the Board
of Governors of the Federal Reserve System (or any successor) for “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board, as
amended), adjusted by Wells Fargo Bank for expected changes in such reserve
percentage during the applicable term of this Agreement.


“Line of Credit” has the meaning set forth in Section 2.1(a) hereof.


“Line of Credit Maturity Date” means June 1, 2014.


“Line of Credit Note” has the meaning set forth in Section 2.1(a) hereof.


“Loan Documents” means this Agreement, each Letter of Credit Agreement, the Line
of Credit Note, any Letter of Credit and each contract, instrument and other
document required under this Agreement or at any time hereafter delivered to
Bank in connection herewith or therewith.


“Material Adverse Effect” means any of the following:  (a) a material adverse
change in, or material adverse effect upon, the business, condition (financial
or otherwise), operations or properties of Borrower and its Subsidiaries taken
as a whole; (b) a material impairment of the ability of Borrower and the
Subsidiary Guarantors, taken as a whole, to perform their respective obligations
under the Loan Documents; or (c) a material adverse effect upon:  (i) the
legality, validity, binding effect or enforceability of any Loan Document to
which Borrower or any Subsidiary Guarantor is a party against
either:  (A) Borrower; or (B) Borrower and the Subsidiary Guarantors taken as a
whole; or (ii) the rights and remedies of Bank under or in respect of any Loan
Document.


“Organizational Documents” means:  (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction) of
such Person; (b) with respect to any limited liability company, the certificate
or articles of formation or organization and operating agreement of such Person;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization of such Person and any agreement, instrument, filing
or notice with respect thereto filed in connection with such Person’s formation
or organization with the applicable Governmental Authority in the jurisdiction
of its formation or organization and, if applicable, any certificate or articles
of formation or organization of such Person.


“Permitted Liens” means (i) liens granted pursuant to the Loan Documents,
(ii) liens listed on Schedule 1-B hereto, (iii) liens for taxes, fees,
assessments or other governmental charges or levies, either not delinquent or
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are maintained by
Borrower or any Subsidiary, (iv) liens of materialmen, mechanics, warehousemen,
carriers or employees or other similar liens arising by operation of law and
securing obligations either not delinquent or being contested in good faith by
appropriate proceedings and which do not in the aggregate materially impair the
use or value of the collateral or risk the loss or forfeiture thereof, (v) liens
on deposit accounts or securities accounts (and the contents thereof), in favor
of the financial institution at which such account is located, arising pursuant
to such financial institution’s standard terms and conditions governing such
account, but only to the extent that such liens secure obligations for fees or
charges related to such account and specifically not to the extent that such
liens secure obligations for borrowed money, (vi) liens consisting of deposits
or pledges to secure the performance of bids, trade contracts, leases, public or
statutory obligations, or other obligations of like nature incurred in the
ordinary course of business, other than any such liens which secure obligations
for borrowed money, (vii) liens existing on equipment, computers or software
acquired by Borrower or a Subsidiary at the time of such Person’s acquisition
thereof (provided that such lien is confined solely to the property so acquired
or the proceeds thereof), (viii) liens arising from judgments, decrees or
attachments not constituting an Event of Default, (ix) restrictions and other
minor encumbrances on real property which do not individually or in the
aggregate materially impair the use or value of such property or risk the loss
or forfeiture thereof and (x) customary rights of any lessor, lessee or
sublessee with respect to leased property arising under any lease entered into
in the ordinary course of business.
 
 
-7-

--------------------------------------------------------------------------------

 


“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.


“Plan” means an employee pension benefit plan (as defined in ERISA).


“Prime Rate” means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.


“Rules” has the meaning set forth in Section 8.13(b) hereof.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.


“Subsidiary Guarantor” has the meaning set forth in Section 8.6(a) hereof.


“Subsidiary Guarantor Subordinated Debt” has the meaning set forth in Section
8.6(i) hereof.


“Subsidiary Guarantor Subordinated Debt Payments” has the meaning set forth in
Section 8.6(i) hereof.


“Third Party Obligor” means each Subsidiary Guarantor or any general partner or
joint venturer in Borrower or any Subsidiary Guarantor if a partnership or joint
venture.


“United States” and “U.S.” mean the United States of America.
 
 
-8-

--------------------------------------------------------------------------------

 


For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (i) terms used in this Agreement include,
as appropriate, all genders and the plural as well as the singular;
(ii) references to this Agreement include any and all Exhibits and Schedules
hereto; (iii) references to words such as “herein,” “hereof” and the like shall
refer to this Agreement as a whole and not to any particular part or Section
herein; (iv) any defined term which relates to a document referenced in this
Agreement shall include within its definition any amendments, modifications,
renewals, restatements, extensions, supplements or substitutions in effect
through the date of this Agreement but shall not include within its definition
any renewals, restatements, extensions, supplements or substitutions after the
date of this Agreement; (v) references to any statute or regulation are to be
construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting the statute or regulation;
(vi) any defined term which relates to a Person shall include within its
definition the successors and permitted assigns of such Person; and (vii) the
Recitals hereto, including terms defined therein, are incorporated hereby by
reference and acknowledged to be true, correct and accurate by the parties
hereto.
 
ARTICLE II
CREDIT TERMS
 
Section 2.1
Line of Credit.



(a)  Line of Credit.  Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including the Line of Credit Maturity Date, not to exceed at any time the
aggregate principal amount of Twenty-Five Million Dollars ($25,000,000.00) (the
“Line of Credit”), the proceeds of which shall be used for working capital and
general corporate purposes.  Borrower’s obligation to repay advances under the
Line of Credit shall be evidenced by a revolving line of credit note dated as of
November 1, 2011 (the “Line of Credit Note”), all terms of which are
incorporated herein by this reference.  


(b)  Letter of Credit Subfeature.  As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
Affiliate (so long as such Affiliate is reasonably acceptable to the applicable
beneficiary) to issue standby letters of credit for the account of Borrower
(each, a “Letter of Credit” and collectively and together with the Existing
Letters of Credit, “Letters of Credit”); provided that the aggregate undrawn
amount of all outstanding Letters of Credit shall not at any time exceed
Twenty-Five Million Dollars ($25,000,000.00).  The form and substance of each
Letter of Credit shall be subject to approval by Bank in its sole discretion;
provided that, at Borrower’s request but subject to Bank’s reasonable
discretion, any of the Letters of Credit shall provide for automatic renewal
upon expiration unless Bank has notified the beneficiary of non-renewal at least
thirty (30) days prior to expiration.  The Bank shall consider requests for
changes in form and substance by Borrower or prospective beneficiaries.  Each
Letter of Credit shall be issued for a term not to exceed three hundred
sixty-five (365) days, as designated by Borrower; provided further however, that
no Letter of Credit shall have an expiration date beyond the Line of Credit
Maturity Date.  The undrawn amount of all Letters of Credit shall be reserved
under the Line of Credit and shall not be available for borrowings
thereunder.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto and, from and after the Closing Date, shall be subject to and
governed by the terms and conditions hereof.  Each Letter of Credit shall be
subject to the additional terms and conditions of the Letter of Credit
Agreements, applications and any related documents required by Bank in
connection with the issuance thereof.  Each drawing paid under a Letter of
Credit shall be deemed an advance under the Line of Credit and shall be repaid
by Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided that if advances under the Line of Credit
are not available, for any reason, at the time any drawing is paid, then
Borrower shall immediately pay to Bank the full amount drawn, together with
interest thereon from the date such drawing is paid to the date such amount is
fully repaid by Borrower, at the rate of interest applicable to advances under
the Line of Credit.  In such event Borrower agrees that Bank, in its sole
discretion, may debit any account maintained by Borrower with Bank for the
amount of any such drawing.
 
 
-9-

--------------------------------------------------------------------------------

 


(c)    Borrowing and Repayment.  Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.


(d)    Liabilities of Borrower if Line of Credit is Terminated or
Cancelled.  If, at the time of termination or cancellation of the Line of
Credit, any contingent liabilities of Borrower in connection with any Letter of
Credit remain outstanding under this Agreement or any of the other Loan
Documents, Borrower shall either (i) deliver and pledge to Bank, cash collateral
in an amount equal to not less than one hundred percent (100%) of and as
security for such contingent obligations (which such cash collateral shall
consist solely of U.S. Dollars deposited in a deposit account over which Bank
has a perfected security interest), or (ii) cause to be issued in favor of Bank,
a standby letter of credit in form and substance acceptable to Bank by a
financial institution acceptable to Bank in an amount equal to not less than one
hundred percent (100%) of such contingent obligations.  All of the foregoing
shall be evidenced by and subject to the terms of such security agreements,
financing statements, and other documents as Bank shall require, all in form and
substance satisfactory to Bank in its sole discretion.
 
Section 2.2
Interest/Fees.



(a)      Interest. The outstanding principal balance of the Line of Credit shall
bear interest, and the amount of each drawing paid under any Letter of Credit
shall bear interest from the date such drawing is paid, to the date such amount
is fully repaid by Borrower at the rate of interest set forth in the Line of
Credit Note.  For purposes of this Agreement, the “outstanding principal
balance” shall not include the undrawn balances of any Letter of Credit.


(b)Computation and Payment.  Interest shall be computed on the basis of a
360-day year, actual days elapsed.  Interest shall be payable at the times and
place set forth in each promissory note or other instrument or document required
hereby.


(c)Letter of Credit Fees.  Borrower shall pay to Bank the following fees, each
of which shall be non-refundable (except as stated in the last sentence of this
clause (c)): (i) fees upon the issuance of each Letter of Credit equal to
three-quarters of one percent (0.75%) per annum of the face amount thereof or a
minimum of Five Hundred Dollars ($500.00), and (ii) fees upon the payment or
negotiation of each drawing under any Letter of Credit and fees upon the
occurrence of any other activity with respect to any Letter of Credit (including
without limitation, the transfer, amendment or cancellation of any Letter of
Credit) determined in accordance with Bank’s standard fees and charges (which
fees and charges shall be listed on a schedule of fees and charges provided to
Borrower from time to time) then in effect for such activity.  Said fees shall
be pro-rated (and any excess fees shall be returned to Borrower) upon early
termination or cancellation of the applicable Letter of Credit.


(d)No Compensating Balances.  Neither Borrower nor any Subsidiary Guarantor
shall be required to have or carry any compensating balances.
 
 
-10-

--------------------------------------------------------------------------------

 
 
Section 2.3
Collection of Payments.



Borrower authorizes Bank to collect all principal, interest and fees due under
each credit subject hereto by charging Borrower's deposit account number
4124303967 with Bank, or any other deposit account maintained by Borrower with
Bank for the full amount thereof.  Should there be insufficient funds in any
such deposit account to pay all such sums when due, the full amount of such
deficiency shall be immediately due and payable by Borrower.
 
Section 2.4
Guaranties.



The payment and performance of all indebtedness and other obligations of
Borrower to Bank under this Agreement, the Line of Credit, each Letter of Credit
and each of the other Loan Documents shall be guaranteed jointly and severally
by each of the Subsidiary Guarantors, as evidenced by and subject to the terms
of this Agreement and each Joinder Agreement.  
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES


As of the date hereof and as of each date required pursuant to Section 4.2,
Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower and each Subsidiary
Guarantor to Bank subject to this Agreement.
 
Section 3.1
Legal Status.



Borrower and each Subsidiary Guarantor is a corporation, partnership or limited
liability company, as applicable, duly organized and existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, and is qualified or licensed to do business (and is in good
standing as a foreign corporation, partnership or limited liability company, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
Material Adverse Effect.
 
Section 3.2
Authorization and Validity.



This Agreement and each Loan Document have been duly authorized, and upon their
execution and delivery in accordance with the provisions hereof and thereof will
constitute legal, valid and binding agreements and obligations of Borrower and
each Subsidiary Guarantor party thereto, or the party which executes the same,
enforceable in accordance with their respective terms.
 
Section 3.3
No Violation.



The execution, delivery and performance by Borrower and each Subsidiary
Guarantor of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of any such Person’s Organizational
Documents, or result in any breach of or default under any contract, obligation,
indenture or other instrument to which Borrower or any Subsidiary Guarantor is a
party or by which Borrower or any Subsidiary Guarantor may be bound.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Section 3.4
Litigation.



Except as disclosed on Schedule 3.4 attached hereto and updated, with Bank’s
consent, by Borrower from time to time, there are no pending, or to the best of
Borrower’s and each Subsidiary Guarantor’s knowledge threatened, actions,
claims, investigations, suits or proceedings by or before any Governmental
Authority, arbitrator, court or administrative agency which could have a
Material Adverse Effect on the financial condition or operation of Borrower or
any Subsidiary Guarantor.
 
Section 3.5
Correctness of Financial Statement.



The annual consolidated financial statement of Borrower dated January 1, 2011,
and all interim financial statements delivered to Bank since such date, true
copies of which have been delivered by Borrower to Bank prior to the date
hereof, (a) are complete and correct and present fairly the financial condition
of Borrower and each Subsidiary Guarantor, (b) disclose all liabilities of
Borrower and each Subsidiary Guarantor that are required to be reflected or
reserved against under GAAP, whether liquidated or unliquidated, fixed or
contingent, and (c) have been prepared in accordance with GAAP consistently
applied.  Since the dates of such financial statements there has been no change
in the financial condition of Borrower or any Subsidiary Guarantor which could
have a Material Adverse Effect on any of them, nor has Borrower or any
Subsidiary Guarantor mortgaged, pledged, granted a security interest in or
otherwise encumbered any of its assets or properties except in favor of Bank or
as otherwise permitted by Bank in writing.  The projections delivered pursuant
to Section 5.3(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions are believed to be reasonable in light of then
existing conditions except that such financial projections and statements shall
be subject to normal year end closing and audit adjustments.
 
Section 3.6
Income Tax Returns.



Neither Borrower nor any Subsidiary Guarantor has any knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.
 
Section 3.7
No Subordination.



There is no agreement, indenture, contract or instrument to which Borrower or
any Subsidiary Guarantor is a party or by which Borrower or any Subsidiary
Guarantor may be bound that requires the subordination in right of payment of
any of Borrower’s or any Subsidiary Guarantor’s obligations subject to this
Agreement to any other obligation of Borrower or any Subsidiary Guarantor.
 
Section 3.8
Permits, Franchises.



Borrower and each Subsidiary Guarantor possesses, and will hereafter possess,
all material permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct in all material respects the business in which
it is now engaged in compliance with applicable law.
 
Section 3.9
ERISA.



Borrower and each Subsidiary Guarantor are in compliance in all material
respects with all applicable provisions of ERISA; no material violation of any
provision of any Plan maintained by Borrower or any Subsidiary Guarantor has
occurred; no Reportable Event (as defined in ERISA) has occurred and is
continuing with respect to any Plan initiated by Borrower or any Subsidiary
Guarantor; Borrower and each Subsidiary Guarantor has met its respective minimum
funding requirements under ERISA with respect to each Plan, if applicable; and
each Plan initiated by Borrower or any Subsidiary Guarantor will be able to
fulfill its benefit obligations as they come due in accordance with the Plan
documents and under GAAP.
 
 
-12-

--------------------------------------------------------------------------------

 
 
Section 3.10
Other Obligations.



Neither Borrower nor any Subsidiary Guarantor is in default on any obligation
for borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation.
 
Section 3.11
Environmental Matters.



Borrower and each Subsidiary Guarantor is in compliance in all material respects
with all applicable Environmental Laws.  Except as disclosed on Schedule 3.11
attached hereto and updated, with Bank’s consent, by Borrower from time to time,
none of the operations of Borrower or any Subsidiary Guarantor is the subject of
any federal or state investigation evaluating whether any remedial action
involving a material expenditure is needed to respond to a release of any
Hazardous Materials into the environment.  Except as disclosed on Schedule 3.11
attached hereto and updated, with Bank’s consent, by Borrower from time to time,
neither Borrower nor any Subsidiary Guarantor has any material contingent
liability in connection with any release of any Hazardous Materials into the
environment.
 
Section 3.12
Subsidiaries.



None of Borrower or any Subsidiary Guarantor owns any stock, equity or other
ownership interest in any Person other than the Subsidiaries set forth on
Schedule 3.12 attached hereto and updated, with Bank’s consent, by Borrower from
time to time.
 
Section 3.13
Truth, Accuracy of Information.



To the best of Borrower’s and each Subsidiary Guarantor’s knowledge, no
statement of financial or other information furnished by Borrower or any
Subsidiary Guarantor to Bank in connection with this Agreement contains any
untrue statement of material fact or omits a material fact necessary to make the
statement not misleading in light of all of the circumstances existing on the
date the statement was made, including such circumstances or other factual
information previously furnished by Borrower or any Subsidiary Guarantor to
Bank.
 
Section 3.14
Solvency.



Borrower and each Subsidiary Guarantor, taken individually, is solvent, able to
pay its debts generally as such debts mature, and has capital sufficient to
carry on its businesses and all businesses in which it is about to engage.  The
saleable value of Borrower’s and each Subsidiary Guarantor’s total assets at a
fair valuation, and at a present fair saleable value, is greater than the amount
of Borrower’s or such Subsidiary Guarantor’s total obligations.  None of
Borrower or any Subsidiary Guarantor will be rendered insolvent by the execution
or delivery of this Agreement or of any of the other Loan Documents or by the
transactions contemplated hereunder or thereunder.
 
 
-13-

--------------------------------------------------------------------------------

 
 
Section 3.15
Title to Properties.



Borrower and each Subsidiary Guarantor have good record and marketable title in
fee simple to, or valid leasehold interests in, or valid rights to use
(including easements) all real property necessary to the ordinary conduct of
their respective businesses, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  As of the Closing Date, the properties of Borrower and each
Subsidiary Guarantor thereof are subject to no liens other than Permitted Liens.
 
Section 3.16
Insurance.



The properties of Borrower and each Subsidiary Guarantor are insured with
financially sound and reputable insurance companies that are not Affiliates of
Borrower or any Subsidiary Guarantor, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where Borrower or such
Subsidiary Guarantor operates.
 
Section 3.17
Labor Relations.



There are no strikes, lockouts or other material labor disputes against Borrower
or any Subsidiary Guarantor, or to Borrower’s knowledge, threatened against or
affecting Borrower or any Subsidiary Guarantor, and no significant unfair labor
practice complaint is pending against Borrower or any Subsidiary Guarantor or,
to the knowledge of Borrower, threatened against any of them before any
Governmental Authority.  Except as set forth on Schedule 3.17 attached hereto
and updated, with Bank’s consent, by Borrower from time to time:  (a) neither
Borrower nor any Subsidiary Guarantor is a party to any collective bargaining
agreements or contracts; and (b) no union representation exists and, to the
knowledge of Borrower, no union organizing activities are taking place.
 
Section 3.18
Mutual Benefit.



The funds that have been and are to be borrowed from Bank by Borrower have been
and are to be contemporaneously paid to or used for the benefit of the Borrower
and/or the Subsidiary Guarantors.  It is the position, intent and expectation of
the parties that each of Borrower and each Subsidiary Guarantor has derived and
will continue to derive significant, substantial and direct benefits from the
accommodations that have been made by Bank under the Loan Documents and that the
Borrower and each Subsidiary Guarantor has received at least “reasonably
equivalent value” (as such phrase is used in Section 548 of the Bankruptcy Code)
and more than sufficient consideration to support the indebtedness, obligations,
liens and security interests created under the Loan Documents and all repayments
or other transfers made or to be made to Bank.  To the extent, if any, that
funds are transferred by the Borrower or any Subsidiary Guarantor to Borrower or
any other Subsidiary Guarantor, as the case may be, which such recipient intends
to be used to repay Bank, it is the position, intent and expectation of the
parties that:  (a) such funds shall in fact be used to contemporaneously repay
Bank; (b) to the maximum extent permitted by law, these transfers constitute
contemporaneous exchanges for value given to the transferor and, therefore,
shall qualify for the protection and benefits of Section 547(c) of the
Bankruptcy Code; and (c) in any event, Bank, as the immediate transferee of such
funds, shall take them in “good faith” and without “knowledge of the voidability
of the transfer” as between Borrower and such Subsidiary Guarantor or as between
Subsidiary Guarantors, as the case may be, if any, as those phrases are used in
Section 550(b) of the Bankruptcy Code.
 
 
-14-

--------------------------------------------------------------------------------

 


To the extent that any payment or collateral proceeds received by Bank is
subsequently avoided or otherwise required to be paid over to any other person
or entity, then the obligation or indebtedness which had been paid, reduced or
satisfied by such payment or receipt of collateral proceeds shall be reinstated
and continued in full force and effect as of the date such initial payment,
reduction or satisfaction occurred.
 
ARTICLE IV
CONDITIONS
 
Section 4.1
Conditions of Initial Extension of Credit.



The obligation of Bank to extend any credit contemplated by this Agreement is
subject to the fulfillment to Bank’s satisfaction, or waiver by the Bank in
writing, of all of the following conditions:


(a)Approval of Bank Counsel.  All legal matters incidental to the extension of
credit by Bank shall be satisfactory to Bank’s counsel.


(b)Documentation.  Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed:


  (i) 
This Agreement, the Line of Credit Note, a Letter of Credit Agreement and any
authorizations or loan disbursement requests necessary to fund any portion of
the Line of Credit on the Closing Date.



  (ii) 
Corporate or limited liability company resolutions and incumbency certificates
from or on behalf of Borrower and each Subsidiary Guarantor certified as of the
date hereof by the Secretary or Assistant Secretary of Borrower or such
Subsidiary Guarantor, as applicable.



  (iii) 
A true and correct copy of Borrower’s and each Subsidiary Guarantor’s
Organizational Documents, certified as of a recent date by the Secretary of
State of such Person’s jurisdiction of incorporation, organization or formation,
as applicable, and certified as of the date hereof to be a true and correct copy
thereof by a Secretary or Assistant Secretary of Borrower or such Subsidiary
Guarantor, as applicable.



  (iv) 
A good standing and/or tax good standing certificate for Borrower and each
Subsidiary Guarantor from each such Person’s jurisdiction of organization and
each other jurisdiction reasonably requested by Bank as of a recent date, and,
if requested by Bank, a bring-down certificate by facsimile dated on or about
the Closing Date.



  (v) 
All guaranties and other documentation from Borrower, each Subsidiary Guarantor
and each other Person required by Bank.



  (vi) 
A legal opinion from counsel to Borrower and the Subsidiary Guarantors in form
and substance satisfactory to Bank.



  (vii) 
Such other documents as Bank may require under any other Section of this
Agreement.

 
 
-15-

--------------------------------------------------------------------------------

 
 
(c)Financial Condition.  There shall have been no change having a Material
Adverse Effect, as determined by Bank, in the financial condition or business of
Borrower or any Subsidiary Guarantor, nor any material decline, as determined by
Bank, in the market value of any collateral required hereunder or a substantial
or material portion of the assets of Borrower or any such Subsidiary Guarantor.


(d)Insurance.  Borrower shall have delivered to Bank evidence of insurance
coverage on all of Borrower’s and each Subsidiary Guarantor’s property, in form,
substance, amounts and covering risks with responsible insurance companies as
are customarily carried by businesses with similar properties in Borrower’s line
of business.


(e)Diligence.  Bank shall have completed its review of all diligence items
requested by Bank, including, without limitation, receipt of completed
background, credit, litigation and reference checks on the key officers of
Borrower, each with results satisfactory to Bank in its sole discretion.
 
Section 4.2
Conditions of Each Extension of Credit.



The obligation of Bank to make each extension of credit requested by Borrower
hereunder shall be subject to the fulfillment to Bank’s satisfaction of each of
the following conditions:


(a)Compliance.  The representations and warranties contained herein and in each
of the other Loan Documents shall be true in all material respects on and as of
the date of the signing of this Agreement and on the date of each extension of
credit by Bank pursuant hereto, with the same effect as though such
representations and warranties had been made on and as of each such date, and on
each such date, no Default or Event of Default shall have occurred and be
continuing.


(b)Documentation.  Bank shall have received all additional documents which may
be required in connection with such extension of credit.
 
ARTICLE V
AFFIRMATIVE COVENANTS
 
Borrower and each Subsidiary Guarantor covenant that so long as Bank remains
committed to extend credit to Borrower pursuant hereto, or any liabilities
(whether direct or contingent, liquidated or unliquidated) of Borrower or any
Subsidiary Guarantor to Bank under any of the Loan Documents remain outstanding,
and until payment in full of all obligations of Borrower and each Subsidiary
Guarantor subject hereto, Borrower and each Subsidiary Guarantor shall, unless
Bank otherwise consents in writing:
 
Section 5.1
Punctual Payments.



Pay when due all principal, interest, fees or other liabilities due under any of
the Loan Documents at the times and place and in the manner specified therein,
and immediately upon demand by Bank, the amount by which the outstanding
principal balance of any credit subject hereto at any time exceeds any
limitation on borrowings applicable thereto pursuant to the terms of the Loan
Documents.
 
Section 5.2
Accounting Records.



Maintain adequate books and records in accordance with GAAP, and permit any
representative of Bank, at any reasonable time, to inspect, audit and examine
such books and records, to make copies of the same, and to inspect the
properties of Borrower.
 
 
-16-

--------------------------------------------------------------------------------

 
 
Section 5.3
Financial Statements.



Provide to Bank all of the following, in form and detail satisfactory to Bank:


(a)  not later than ninety (90) days after and as of the end of each Fiscal Year
of Borrower, copies of each Form 10-K report filed by Borrower, audited by an
independent certified public accountant reasonably acceptable to Bank (it being
understood that Moss Adams LLP is reasonably acceptable to Bank), filed by
Borrower with the United States Securities and Exchange Commission or any
successor agency (the “SEC”) and a Compliance Certificate executed by a senior
financial officer of Borrower;


(b)  not later than forty-five (45) days after and as of the end of each Fiscal
Quarter of Borrower, copies of each Form 10-Q report filed by Borrower with the
SEC and a Compliance Certificate executed by a senior financial officer of
Borrower;


(c)  at the same time that they are delivered to Borrower’s board of directors
or June 30 of each year, whichever is earlier, projected consolidated balance
sheets and income statements for each quarter of such year for Borrower,
representing Borrower’s good faith projections and certified by the chief
financial officer of Borrower as being Borrower’s good faith projections and
identical to the projections to be used by Borrower for internal planning
purposes; and


(d)  from time to time such other information as Bank may reasonably request.
 
Section 5.4
Compliance.



Preserve and maintain all licenses, permits, governmental approvals, rights,
privileges and franchises necessary for the conduct of its business; and comply
with the provisions of all documents pursuant to which Borrower or such
Subsidiary Guarantor is organized and/or which govern Borrower’s or such
Subsidiary Guarantor’s continued existence and with the requirements of all
laws, rules, regulations and orders of any Governmental Authority applicable to
Borrower or such Subsidiary Guarantor and/or such Person’s business,
non-compliance with which could have a Material Adverse Effect.
 
Section 5.5
Insurance.



Maintain and keep in force, for each business in which Borrower and each
Subsidiary Guarantor is engaged, insurance of the types and in amounts
customarily carried in similar lines of business, including but not limited to
fire, extended coverage, public liability, property damage and workers’
compensation, with all such insurance carried with companies and in amounts
satisfactory to Bank.  Deliver to Bank from time to time at Bank’s request
schedules setting forth all insurance then in effect.  Bank acknowledges that
Borrower’s and Subsidiary Guarantors’ insurance coverage as of the Closing Date
is in compliance with the requirements of this Section 5.5.
 
Section 5.6
Facilities.



Keep all properties useful or necessary to Borrower’s and each Subsidiary
Guarantor’s business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be reasonably fully and efficiently preserved and maintained.
 
 
-17-

--------------------------------------------------------------------------------

 
 
Section 5.7
Taxes and Other Liabilities.



Pay and discharge when due any and all indebtedness, obligations, assessments
and taxes, both real or personal, including without limitation federal and state
income taxes and state and local property taxes and assessments, except (a) such
as Borrower or such Subsidiary Guarantor may in good faith contest or as to
which a bona fide dispute may arise, and (b) for which Borrower or such
Subsidiary Guarantor has made provision, to Bank’s satisfaction, for eventual
payment thereof in the event Borrower or such Subsidiary Guarantor is obligated
to make such payment.
 
Section 5.8
Litigation.



Promptly give notice in writing to Bank of any litigation pending or threatened
against Borrower or any Subsidiary Guarantor with a claim in excess of Five
Hundred Thousand Dollars ($500,000.00) or any series of claims in excess of One
Million Dollars ($1,000,000.00) in the aggregate; provided that such notice
requirement shall not require Borrower or any Subsidiary Guarantor to disclose
any information required to be kept confidential pursuant to applicable law,
rule, regulation or order.
 
Section 5.9
Financial Condition.



Maintain Borrower’s consolidated financial condition as follows using GAAP
(except to the extent modified by the definitions herein).  In addition, any
changes in GAAP related to the accounting and classification of operating and
capital leases that go into effect after the effective date of this Agreement
shall not be taken into account for purposes of the calculation in clauses (a)
through (d) below.


(a)At all times, Consolidated Leverage Ratio not greater than 1.75 to 1.00.


(b)At all times, Consolidated Tangible Net Worth of not less than Thirty-Five
Million Dollars ($35,000,000).


(c)At all times, Consolidated Current Ratio of not less than 1.00 to 1.00.


(d)Pre-tax profit of not less than $1.00, determined on a quarterly basis as of
each Fiscal Quarter end.
 
Section 5.10
Notice to Bank.



Promptly (but in no event more than ten (10) days after the occurrence of each
such event or matter or, with respect to events described in Section 5.10(c) no
more than ten (10) days after Borrower’s management has received notice thereof)
give written notice to Bank in reasonable detail of:  (a) the occurrence of any
Default or Event of Default; (b) any change in the name or the organizational
structure of Borrower or any Subsidiary Guarantor; (c) the occurrence and nature
of any Reportable Event or Prohibited Transaction, each as defined in ERISA, or
any funding deficiency with respect to any Plan; or (d) any termination or
cancellation (without obtaining replacement coverage within 30 days prior to the
date of such termination or cancellation) of any insurance policy which Borrower
or any Subsidiary Guarantor is required to maintain, or any uninsured or
partially uninsured loss through liability or property damage, or through fire,
theft or any other cause affecting Borrower’s or any Subsidiary Guarantor’s
property in excess of Five Hundred Thousand Dollars ($500,000.00) on a per claim
basis or One Million Dollars ($1,000,000.00) in the aggregate.
 
 
-18-

--------------------------------------------------------------------------------

 
 
Section 5.11
Joinder Agreement.



Borrower shall at all times cause each Subsidiary to be a Subsidiary
Guarantor.  Further, Borrower shall cause each Person that becomes a Subsidiary
after the Closing Date to execute and deliver a Joinder Agreement and/or any and
all other agreements, documents or opinions reasonably requested by Bank to
cause such Person to be a Subsidiary Guarantor under this Agreement within ten
(10) Business Days after such Person becomes a Subsidiary.
 
Section 5.12
Further Assurances.



From time to time hereafter, Borrower will execute and deliver such additional
instruments, certificates or documents, and will take all such actions as Bank
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the Loan Documents or for the purpose of more
fully perfecting or renewing the rights of Bank with respect to the rights,
properties or assets subject to such documents (or with respect to any additions
thereto or replacements or proceeds thereof or with respect to any other
property or assets hereafter acquired by Borrower which may be deemed to be a
part thereof), including, without limitation filing, registering and recording
such other documents and instruments and take such further action as may be
reasonably necessary to effect the provisions of this Agreement, and the other
Loan Documents.  Borrower shall pay or cause to be paid all filing, registration
and recording fees incident to such filing, registration and recording, and all
expenses incident to the preparation, execution and acknowledgment of such
instruments of further assurance, and all federal or state fees and other
similar fees, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of this Agreement, the Loan Documents
and such instruments of further assurance.  Upon the exercise by Bank of any
power, right, privilege or remedy pursuant to this Agreement or the Loan
Documents which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority or instrumentality, Borrower will
execute and deliver all necessary applications, certifications, instruments and
other documents and papers that Bank may be required to obtain for such
governmental consent, approval, registration, qualification or authorization.
 
ARTICLE VI
NEGATIVE COVENANTS


Borrower and each Subsidiary Guarantor further covenant that so long as Bank
remains committed to extend credit to Borrower pursuant hereto, or any
liabilities (whether direct or contingent, liquidated or unliquidated) of
Borrower or any Subsidiary Guarantor to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower and each Subsidiary Guarantor will not without Bank’s
prior written consent:
 
Section 6.1
Use of Funds.



Use any of the proceeds of any credit extended hereunder except for the purposes
stated in Article II hereof.
 
Section 6.2
Other Indebtedness.



Create, incur, assume or permit to exist (other than among Borrower and any
Subsidiary Guarantor) any indebtedness or liabilities resulting from borrowings,
loans or advances, whether secured or unsecured, matured or unmatured,
liquidated or unliquidated, joint or several, except (a) the liabilities of
Borrower or any Subsidiary Guarantor to Bank, (b) purchase money indebtedness
but only so long as such purchase money indebtedness is secured solely by the
assets financed with the proceeds of such purchase money indebtedness and which,
when aggregated with any indebtedness permitted pursuant to Section 6.2(c),
shall not at any time exceed Ten Million Dollars ($10,000,000.00), and
(c) indebtedness but only so long as such indebtedness is secured solely by the
real property of Borrower or any Subsidiary Guarantor and which, when aggregated
with any purchase money indebtedness permitted pursuant to Section 6.2(b), shall
not at any time exceed Ten Million Dollars ($10,000,000.00).
 
 
-19-

--------------------------------------------------------------------------------

 
 
Section 6.3
Merger, Consolidation, Transfer of Assets.



Merge into or consolidate with any other entity except in the case of any merger
or consolidation of any Subsidiary Guarantor into or with any other Subsidiary
Guarantor or with or into Borrower so long as Borrower remains the surviving
entity in any such merger or consolidation; make any substantial change in the
nature of Borrower’s or any Subsidiary Guarantor’s business as conducted as of
the date hereof; acquire all or substantially all of the assets of any other
entity if the aggregate value of all such assets acquired pursuant to this
clause exceeds Ten Million Dollars ($10,000,000.00) during the term of this
Agreement; nor sell, lease, transfer or otherwise dispose of all or a
substantial or material portion of Borrower’s or any Subsidiary Guarantor’s
assets except in the ordinary course of its business without Bank’s prior
written consent.
 
Section 6.4
Guaranties.



Guarantee or become liable in any way as surety, endorser (other than as
endorser of negotiable instruments for deposit or collection in the ordinary
course of business), accommodation endorser or otherwise for, nor pledge or
hypothecate any assets of Borrower or any Subsidiary Guarantor as security for,
any liabilities or obligations of any other person or entity, except any of the
foregoing in favor of Bank.
 
Section 6.5
Loans, Advances, Investments.



Make any loans or advances to or investments in any person or entity, except any
of the foregoing existing as of, and disclosed to Bank prior to, the date
hereof, and additional loans, advances or investments after the Closing Date in
an aggregate amount not to exceed at any time Ten Million Dollars
($10,000,000.00).  Notwithstanding anything to the contrary contained herein,
Borrower shall be permitted to make investments in money market funds, mutual
funds, marketable securities, certificates of deposit, United States treasury
bills or notes and commercial paper in accordance with Borrower’s investment
policy, a copy of which has been provided to Bank.
 
Section 6.6
Pledge of Assets.



Mortgage, pledge, grant or permit to exist a security interest in, or lien upon,
all or any portion of Borrower’s or any Subsidiary Guarantor’s assets now owned
or hereafter acquired, except (a) any of the foregoing in favor of Bank, (b) in
connection with the incurrence of purchase money indebtedness permitted under
Section 6.2(b), any of the foregoing on the assets financed by such purchase
money indebtedness in favor of the party providing such purchase money
indebtedness and (c) in connection with the incurrence of indebtedness permitted
under Section 6.2(c), any of the foregoing on the real property of Borrower or
any Subsidiary Guarantor.
 
 
-20-

--------------------------------------------------------------------------------

 
 
Section 6.7
Transactions with Affiliates.



Enter into any transaction of any kind with any Affiliate of Borrower,
irrespective of whether in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to Borrower or a Subsidiary
Guarantor as would be obtainable by such Person at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to transactions between or among
Borrower and any Subsidiary Guarantor.
 
ARTICLE VII
EVENTS OF DEFAULT
 
Section 7.1
Event of Default.



The occurrence of any of the following shall constitute an “Event of Default”
under this Agreement:


(a)   Borrower or any Subsidiary Guarantor shall fail to pay when due any
principal, interest, fees or other amounts payable under any of the Loan
Documents.


(b)   Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower or any Subsidiary
Guarantor, or any other party under this Agreement or any other Loan Document
shall prove to be incorrect, false or misleading in any material respect when
furnished or made.


(c)   Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an “Event of Default” in this
Section 7.1), and with respect to any such default that by its nature can be
cured, such default shall continue for a period of twenty (20) days from its
occurrence; provided that if Borrower has diligently commenced to cure such
default but such default cannot reasonably be cured within such twenty (20) day
period, the time period for such cure shall be reasonably extended within Bank’s
sole discretion.


(d)   Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any contract, instrument or
document (other than any of the Loan Documents) pursuant to which Borrower or
any Third Party Obligor has incurred any debt or other liability to any person
or entity, including Bank, and with respect to any such default that by its
nature can be cured, such default shall continue for a period of twenty (20)
days from its occurrence; provided that if Borrower has diligently commenced to
cure such default but such default cannot reasonably be cured within such twenty
(20) day period, the time period for such cure shall be reasonably extended
within Bank’s sole discretion; provided, further that if the contract,
instrument or document under which the default or event of default occurs does
not provide for a cure period, or provides for a cure period of less than twenty
(20) days, then either no cure period or such shorter cure period shall be
applicable to an event of default under this Section 7.1(d).


(e)   Borrower or any Third Party Obligor shall become insolvent, or shall
suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Third Party Obligor shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Code, or under any state or federal law granting relief to debtors,
whether now or hereafter in effect; or Borrower or any Third Party Obligor shall
file an answer admitting the jurisdiction of the court and the material
allegations of any involuntary petition; or Borrower or any Third Party Obligor
shall be adjudicated a bankrupt, or an order for relief shall be entered against
Borrower or any Third Party Obligor by any court of competent jurisdiction under
the Bankruptcy Code or any other applicable state or federal law relating to
bankruptcy, reorganization or other relief for debtors.
 
 
-21-

--------------------------------------------------------------------------------

 


(f)   The filing of a notice of judgment lien in an amount in excess of $500,000
or a series of notices of judgment liens in an amount in excess of $1,000,000 in
the aggregate, against Borrower or any Third Party Obligor which lien or liens
are not satisfied or stayed within thirty (30) days; or the recording of any
abstract of judgment in an amount in excess of $500,000 or a series of abstracts
of judgment in an amount in excess of $1,000,000 in the aggregate against
Borrower or any Third Party Obligor in any county in which Borrower or such
Third Party Obligor has an interest in real property which judgment or judgments
are not satisfied or stayed within thirty (30) days; or the service of a notice
of levy and/or of a writ of attachment or execution, or other like process,
against the assets of Borrower or any Third Party Obligor in an amount in excess
of $500,000 or a series of notices of levy and/or writs of attachment or
execution in an amount in excess of $1,000,000 in the aggregate which notice
and/or writ or notices and/or writs are not satisfied or stayed within thirty
(30) days; or the entry of a judgment in an amount in excess of $500,000 or a
series of judgments in an amount in excess of $1,000,000 in the aggregate
against Borrower or any Third Party Obligor which judgment or judgments are not
satisfied or stayed within thirty (30) days; or any involuntary petition or
proceeding pursuant to the Bankruptcy Code or any other applicable state or
federal law relating to bankruptcy, reorganization or other relief for debtors
is filed or commenced against Borrower or any Third Party Obligor.


(g)   An event or circumstance particularly applicable to the Borrower or the
Borrower’s Subsidiaries that has had or could reasonably be expected to have a
Material Adverse Effect occurs.


(h)   The dissolution or liquidation of Borrower or any Third Party Obligor if a
corporation, partnership, joint venture or other type of entity; or Borrower or
any such Third Party Obligor, or any of its directors, stockholders or members,
shall take action seeking to effect the dissolution or liquidation of Borrower
or such Third Party Obligor, except as to a dissolution or liquidation of any
Third Party Obligor with all or substantially all of its assets being
transferred to Borrower or another Third Party Obligor in connection with such
dissolution or liquidation.


(i)   A Change of Control occurs.


(j)   A Reportable Event as defined in ERISA has occurred and is continuing with
respect to any Plan initiated by Borrower or any Subsidiary Guarantor or
Borrower or any Subsidiary Guarantor (i) fails to comply in any material respect
with any applicable provisions of ERISA, (ii) violates any material provision of
any Plan it maintains or to which it contributes, (iii) fails to meet its
minimum funding requirements under ERISA with respect to each Plan, or (iv) is
unable to fulfill its benefit obligations as they come due in accordance with
the Plan documents and under GAAP.  The foregoing excludes multi-employer plans
over which Borrower and/or Subsidiary Guarantors have no control but only to the
extent that any of the circumstances described in this Section 7.1(j) are not
the result of a failure by Borrower or any Subsidiary Guarantor to contribute to
any such multi-employer plan.


(k)   This Agreement or any of the other Loan Documents ceases to be in full
force and effect at any time and for any reason, other than due to the act of
Bank.
 
 
-22-

--------------------------------------------------------------------------------

 
 
Section 7.2
Remedies.



Upon the occurrence of any Event of Default:  (a) all indebtedness of Borrower
under each of the Loan Documents, any term thereof to the contrary
notwithstanding, shall at Bank’s option and without notice become immediately
due and payable without presentment, demand, protest or notice of dishonor, all
of which are hereby expressly waived by Borrower; (b) the obligation, if any, of
Bank to extend any further credit under any of the Loan Documents shall
immediately cease and terminate; and (c) Bank shall have all rights, powers and
remedies available under each of the Loan Documents, or accorded by law,
including without limitation the right to resort to any or all security for any
credit subject hereto and to exercise any or all of the rights of a beneficiary
or secured party pursuant to applicable law.  All rights, powers and remedies of
Bank may be exercised at any time by Bank and from time to time after the
occurrence of an Event of Default, are cumulative and not exclusive, and shall
be in addition to any other rights, powers or remedies provided by law or
equity.
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.1
No Waiver.



No delay, failure or discontinuance of Bank or Borrower in exercising any right,
power or remedy under any of the Loan Documents shall affect or operate as a
waiver of such right, power or remedy; nor shall any single or partial exercise
of any such right, power or remedy preclude, waive or otherwise affect any other
or further exercise thereof or the exercise of any other right, power or
remedy.  Any waiver, permit, consent or approval of any kind by Bank of any
breach of or default under any of the Loan Documents must be in writing and
shall be effective only to the extent set forth in such writing.
 
Section 8.2
Notices.



All notices, requests and demands which any party is required or may desire to
give to any other party under any provision of this Agreement must be in writing
delivered to each party at the following address:


BORROWER:
ARDEN GROUP, INC.
2020 S. Central Avenue
Compton, CA 90220
Attn: Laura Neumann, CFO
Facsimile: (310) 632-5326



with a copy to:
ARDEN GROUP, INC.
9595 Wilshire Blvd., Suite 411
Beverly Hills, CA 90212
Attn: Bernard Briskin



SUBSIDIARY GUARANTORS:


 
c/o ARDEN GROUP, INC.
2020 S. Central Avenue
Compton, CA 90220
Attn: Laura Neumann, CFO
Facsimile: (310) 632-5326

 
 
-23-

--------------------------------------------------------------------------------

 


BANK:
WELLS FARGO BANK, NATIONAL ASSOCIATION
South Bay Regional Commercial Banking Office
111 W. Ocean Boulevard, Suite 530
Long Beach, CA  90802
Attention:  Thomas Sigurdson
Facsimile:  (562) 628-2130



or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy or
electronic email, upon receipt.
 
Section 8.3
Costs and Expenses; Indemnification.



(a)   Borrower shall pay to Bank immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (to include outside counsel fees and all allocated costs of Bank’s in-house
counsel), expended or incurred by Bank in connection with (a) Bank’s continued
administration of this Agreement and the other Loan Documents subsequent to the
Closing Date, and the preparation of any amendments and waivers hereto and
thereto, (b) the enforcement of Bank’s rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, and (c) the
prosecution or defense of any action in any way related to any of the Loan
Documents, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to any
Affiliated Person.


(b)   Borrower and each Subsidiary Guarantor jointly and severally agrees to
indemnify and hold harmless Bank, its officers, directors, employees and agents
(each an “Indemnified Party”) from and against any and all claims, damages,
losses, liabilities, costs or expenses whatsoever which an Indemnified Party may
incur or be subject to (or which may be claimed against an Indemnified Party by
any Person) by reason of or in connection with the execution and delivery of and
consummation and performance of the transactions contemplated by this Agreement,
the Line of Credit Note or any other Loan Documents; provided, however, that
Borrower and each Subsidiary Guarantor shall not be required to indemnify Bank
for any claims, damages, losses, liabilities, costs or expenses to the extent,
but only to the extent, any of the foregoing are caused by the willful
misconduct or gross negligence of Bank.  Nothing in this Section 8.3 is intended
to limit the obligations of Borrower or any Subsidiary Guarantor to pay its
obligations under this Agreement or the other Loan Documents.  The provisions of
this Section 8.3 shall survive the termination of this Agreement and the payment
in full of the obligations of Borrower and each Subsidiary Guarantor hereunder.
 
Section 8.4
Successors, Assignment.



This Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties; provided however, that neither Borrower nor any Subsidiary Guarantor
may assign or transfer its interests or rights hereunder without Bank’s prior
written consent.  Bank reserves the right to sell, assign, transfer, negotiate
or grant participations in all or any part of, or any interest in, Bank’s rights
and benefits under each of the Loan Documents.  In connection therewith, Bank
may disclose all documents and information which Bank now has or may hereafter
acquire relating to any credit subject hereto, Borrower or its business, any
Subsidiary Guarantor or its business, any guarantor hereunder or the business of
such guarantor, or any collateral required hereunder, so long as all such
recipients agree in writing, subject to the terms of this Agreement to maintain
the confidentiality of, and not to disclose, any of Borrower’s or Subsidiary
Guarantors’ confidential information.
 
 
-24-

--------------------------------------------------------------------------------

 
 
Section 8.5
Right of Setoff.



If an Event of Default shall have occurred and be continuing, Bank is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by Bank to or for the
credit or the account of Borrower or any Subsidiary Guarantor against any and
all of the obligations to Bank, irrespective of whether or not Bank shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of Borrower or such Subsidiary Guarantor may be contingent or
unmatured or are owed to a branch or office of Bank different from the branch or
office holding such deposit or obligated on such obligations.  The rights of
Bank under this Section 8.5 are in addition to other rights and remedies
(including other rights of setoff) that Bank may have.  Bank agrees to notify
Borrower or such Subsidiary Guarantor promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
Section 8.6
Guaranty.



(a) (i)   Each Subsidiary of Borrower party hereto and each Subsidiary that
becomes a guarantor of the Obligations pursuant to a Joinder Agreement (each, a
“Subsidiary Guarantor”) unconditionally and irrevocably guarantees to Bank the
full and prompt payment when due (whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise) and performance of
(A) the obligations of Borrower under this Agreement, (B) the obligations of
Borrower under the other Loan Documents and (C) all other obligations of
Borrower to Bank, including, without limitation, all other advances, debts,
obligations and liabilities of Borrower to Bank, heretofore, now or hereafter
made, incurred or created, whether voluntary or involuntary and however arising,
whether now due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, including under any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement with Bank, and whether Borrower shall be liable individually or
jointly with others, or whether recovery upon which may be or hereafter becomes
unenforceable (the “Guaranteed Obligations”).  The Guaranteed Obligations
include interest that, but for a proceeding under any Bankruptcy Law, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against Borrower for such interest in any such proceeding.
 
(ii)   Notwithstanding any term or provision of this Agreement or any other Loan
Document to the contrary, the maximum aggregate amount for which any Subsidiary
Guarantor shall be liable under the Loan Documents shall not exceed the maximum
amount for which such Subsidiary Guarantor can be liable without rendering this
Agreement or any other Loan Document, as it relates to such Subsidiary
Guarantor, subject to avoidance under applicable requirements of law relating to
fraudulent conveyance or fraudulent transfer, including the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act and Section 548 of title 11
of the United States Code or any applicable provisions of comparable
Requirements of Law (collectively, “Fraudulent Transfer Laws”).  Any analysis of
the provisions of this Agreement or any other Loan Document for purposes of
Fraudulent Transfer Laws shall take into account the right of contribution
established in Section 8.6(a)(iii) and, for purposes of such analysis, give
effect to any discharge of intercompany debt as a result of any payment made by
any Subsidiary Guarantor under any Loan Document.
 
 
-25-

--------------------------------------------------------------------------------

 
 
(iii)   To the extent that any Subsidiary Guarantor shall be required under any
Loan Document to pay any portion of any indebtedness under any Loan Document
exceeding the greater of (x) the amount of the economic benefit actually
received by such Subsidiary Guarantor from the loans and other obligations under
the Loan Documents and (y) the amount such Subsidiary Guarantor would otherwise
have paid if such Subsidiary Guarantor had paid the aggregate amount of the
indebtedness and other liabilities under the Loan Documents (excluding the
amount thereof repaid by the Borrower) in the same proportion as such Subsidiary
Guarantor’s net worth on the date enforcement is sought hereunder bears to the
aggregate net worth of all the Subsidiary Guarantors on such date, then such
Subsidiary Guarantor shall be reimbursed by such other Subsidiary Guarantors for
the amount of such excess, pro rata, based on the respective net worth of such
other Subsidiary Guarantors on such date.


(b)   Each Subsidiary Guarantor acknowledges and agrees that:  (i) the
Guaranteed Obligations are separate and distinct from any debt arising under or
in connection with any other document, including under any provision of this
Agreement other than this Section 8.6, executed at any time by such Subsidiary
Guarantor in favor of Bank; and (ii) such Subsidiary Guarantor shall pay and
perform all of the Guaranteed Obligations as required under this Section 8.6,
and Bank may enforce any and all of its respective rights and remedies
hereunder, without regard to any other document, including any provision of this
Agreement other than this Section 8.6, at any time executed by such Subsidiary
Guarantor in favor of Bank, irrespective of whether any such other document, or
any provision thereof or hereof, shall for any reason become unenforceable or
any of the debt thereunder shall have been discharged, whether by performance,
avoidance or otherwise.  Each Subsidiary Guarantor acknowledges that, in
providing benefits to Borrower, Bank is relying upon the enforceability of this
Section 8.6 and the Guaranteed Obligations as separate and distinct debt of such
Subsidiary Guarantor, and each Subsidiary Guarantor agrees that Bank would be
denied the full benefit of its bargain if at any time this Section 8.6 or the
Guaranteed Obligations were treated any differently.  The fact that the guaranty
is set forth in this Agreement rather than in a separate guaranty document is
for the convenience of Borrower and Subsidiary Guarantors and shall in no way
impair or adversely affect the rights or benefits of Bank under this
Section 8.6.  Each Subsidiary Guarantor agrees to execute and deliver a separate
document, immediately upon request at any time of Bank, evidencing such
Subsidiary Guarantor’s obligations under this Section 8.6.  Upon the occurrence
of any Event of Default, a separate action or actions may be brought against any
Subsidiary Guarantor, whether or not Borrower, any other Subsidiary Guarantor or
any other Person is joined therein or a separate action or actions are brought
against Borrower, any such other Subsidiary Guarantor or any such other Person.


(c)   To the extent that any court of competent jurisdiction shall impose by
final judgment under applicable law (including the California Uniform Fraudulent
Transfer Act and Sections 544 and 548 of the Bankruptcy Code) any limitations on
the amount of any Subsidiary Guarantor’s liability with respect to the
Guaranteed Obligations that Bank can enforce under this Section 8.6, Bank by its
acceptance hereof accepts such limitation on the amount of such Subsidiary
Guarantor’s liability hereunder to the extent needed to make this Section 8.6
fully enforceable and nonavoidable.


(d)   The liability of any Subsidiary Guarantor under this Section 8.6 shall be
irrevocable, absolute, independent and unconditional, and shall not be affected
by any circumstance that might constitute a discharge of a surety or guarantor
other than the indefeasible payment and performance in full of all Guaranteed
Obligations.  In furtherance of the foregoing and without limiting the
generality thereof, each Subsidiary Guarantor agrees as follows:
 
 
-26-

--------------------------------------------------------------------------------

 


(i)      such Subsidiary Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of such Subsidiary Guarantor and shall not be
contingent upon Bank’s exercise or enforcement of any remedy it may have against
Borrower or any other Person, or against any collateral or other security for
any Guaranteed Obligations;


(ii)this Guaranty is a guaranty of payment when due and not merely of
collectibility;


(iii)Bank may enforce this Section 8.6 upon the occurrence of an Event of
Default notwithstanding the existence of any dispute among Bank, on the one
hand, and Borrower or any other Person, on the other hand, with respect to the
existence of such Event of Default;


(iv)such Subsidiary Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge such
Subsidiary Guarantor’s liability for any portion of the Guaranteed Obligations
remaining unsatisfied; and


(v)such Subsidiary Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall such Subsidiary Guarantor be
exonerated or discharged by, any of the following events:


(A)any proceeding under any Bankruptcy Law;


(B)any limitation, discharge, or cessation of the liability of Borrower or any
other Person for any Guaranteed Obligations due to any statute, regulation or
rule of law, or any invalidity or unenforceability in whole or in part of any of
the Guaranteed Obligations or the Loan Documents;


(C)any merger, acquisition, consolidation or change in structure of Borrower or
any other guarantor or Person, or any sale, lease, transfer or other disposition
of any or all of the assets or shares of Borrower or any other Person;


(D)any assignment or other transfer, in whole or in part, of Bank’s interests in
and rights under this Agreement (including this Section 8.6) or the other Loan
Documents;


(E)any claim, defense, counterclaim or setoff, other than that of prior
performance, that Borrower, such Subsidiary Guarantor, any other guarantor or
any other Person may have or assert, including any defense of incapacity or lack
of corporate or other authority to execute any of the Loan Documents;


(F)Bank’s amendment, modification, renewal, extension, cancellation or surrender
of any Loan Document or any Guaranteed Obligations;


(G)Bank’s exercise or non-exercise of any power, right or remedy with respect to
any Guaranteed Obligations or any collateral therefor;
 
 
-27-

--------------------------------------------------------------------------------

 


(H)Bank’s vote, claim, distribution, election, acceptance, action or inaction in
any proceeding under any Bankruptcy Law; or


(I)any other guaranty, whether by such Subsidiary Guarantor or any other Person,
of all or any part of the Guaranteed Obligations or any other indebtedness,
obligations or liabilities of Borrower to Bank.


(e)Each Subsidiary Guarantor hereby unconditionally consents and agrees that,
without notice to or further assent from such Subsidiary Guarantor:


(i)the principal amount of the Guaranteed Obligations may be increased or
decreased and additional indebtedness or obligations of Borrower under the Loan
Documents may be incurred and the time, manner, place or terms of any payment
under any Loan Document may be extended or changed, by one or more amendments,
modifications, renewals or extensions of any Loan Document or otherwise;


(ii)the time for Borrower’s (or any other Person’s) performance of or compliance
with any term, covenant or agreement on its part to be performed or observed
under any Loan Document may be extended, or such performance or compliance
waived, or failure in or departure from such performance or compliance consented
to, all in such manner and upon such terms as Bank (as applicable under the
relevant Loan Documents) may deem proper;


(iii)Bank may request and accept other guaranties and may take and hold security
as collateral for the Guaranteed Obligations, and may, from time to time, in
whole or in part, exchange, sell, surrender, release, subordinate, modify,
waive, rescind, compromise or extend such other guaranties or security and may
permit or consent to any such action or the result of any such action, and may
apply such security and direct the order or manner of sale thereof; and


(iv)Bank may exercise, or waive or otherwise refrain from exercising, any other
right, remedy, power or privilege even if the exercise thereof affects or
eliminates any right of subrogation or any other right of such Subsidiary
Guarantor against Borrower.


(f) Each Subsidiary Guarantor waives and agrees not to assert:


(i)any right to require Bank to proceed against Borrower, any other guarantor or
any other Person, or to pursue any other right, remedy, power or privilege of
Bank whatsoever;


(ii)the defense of the statute of limitations in any action hereunder or for the
collection or performance of the Guaranteed Obligations;


(iii)any defense arising by reason of any lack of corporate or other authority
or any other defense of Borrower, such Subsidiary Guarantor or any other Person;


(iv)any defense based upon Bank’s errors or omissions in the administration of
the Guaranteed Obligations;


(v)any rights to set-offs and counterclaims;
 
 
-28-

--------------------------------------------------------------------------------

 


(vi)     without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties, or that may conflict with the terms of this Section 8.6, including any
and all benefits that otherwise might be available to such Subsidiary Guarantor
under any of California Civil Code Sections 1432, 2809, 2810, 2815, 2819, 2839,
2845, 2848, 2849, 2850, 2899 and 3433 and California Code of Civil Procedure
Sections 580a, 580b, 580d and 726; and


(vii)any and all notice of the acceptance of this guaranty, and any and all
notice of the creation, renewal, modification, extension or accrual of the
Guaranteed Obligations, or the reliance by Bank upon this guaranty, or the
exercise of any right, power or privilege hereunder.  The Guaranteed Obligations
shall conclusively be deemed to have been created, contracted, incurred and
permitted to exist in reliance upon this guaranty.  Each Subsidiary Guarantor
waives promptness, diligence, presentment, protest, demand for payment, notice
of default, dishonor or nonpayment and all other notices to or upon Borrower,
each Subsidiary Guarantor or any other Person with respect to the Guaranteed
Obligations.


(g)No Subsidiary Guarantor shall have any right to require Bank to obtain or
disclose any information with respect to:  the financial condition or character
of Borrower or the ability of Borrower to pay and perform the Guaranteed
Obligations; the Guaranteed Obligations; any collateral or other security for
any or all of the Guaranteed Obligations; the existence or nonexistence of any
other guarantees of all or any part of the Guaranteed Obligations; any action or
inaction on the part of Bank or any other Person; or  any other matter, fact or
occurrence whatsoever.  Each Subsidiary Guarantor hereby acknowledges that it
has undertaken its own independent investigation of the financial condition of
Borrower and all other matters pertaining to this guaranty and further
acknowledges that it is not relying in any manner upon any representation or
statement of Bank with respect thereto.


(h)Until the Guaranteed Obligations shall be satisfied in full and all
commitments to extend credit by Bank to Borrower shall be terminated, each
Subsidiary Guarantor shall not have, and shall not directly or indirectly
exercise:  (i) any rights that it may acquire by way of subrogation under this
Section 8.6, by any payment hereunder or otherwise; (ii) any rights of
contribution, indemnification, reimbursement or similar suretyship claims
arising out of this Section 8.6; or (iii) any other right that it might
otherwise have or acquire (in any way whatsoever) that could entitle it at any
time to share or participate in any right, remedy or security of Bank as against
any Borrower or other guarantors or any other Person, whether in connection with
this Section 8.6, any of the other Loan Documents or otherwise.  If any amount
shall be paid to any Subsidiary Guarantor on account of the foregoing rights at
any time when all the Guaranteed Obligations shall not have been paid in full,
such amount shall be held in trust for the benefit of Bank and shall forthwith
be paid to Bank to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.


(i)All payments on account of all indebtedness, liabilities and other
obligations of Borrower to any Subsidiary Guarantor or to any other Subordinated
Guarantor, whether now existing or hereafter arising, and whether due or to
become due, absolute or contingent, liquidated or unliquidated, determined or
undetermined (the “Subsidiary Guarantor Subordinated Debt”) shall be subject,
subordinate and junior in right of payment and exercise of remedies, to the
extent and in the manner set forth herein, to the prior payment in full in cash
or cash equivalents of the Guaranteed Obligations.  As long as any of the
Guaranteed Obligations (other than unasserted contingent indemnification
obligations) shall remain outstanding and unpaid, each Subsidiary Guarantor
shall not accept or receive any payment or distribution by or on behalf of
Borrower or any other Subsidiary Guarantor, directly or indirectly, or assets of
Borrower or any other Subsidiary Guarantor, of any kind or character, whether in
cash, property or securities, including on account of the purchase, redemption
or other acquisition of Subsidiary Guarantor Subordinated Debt, as a result of
any collection, sale or other disposition of collateral, or by setoff, exchange
or in any other manner, for or on account of the Subsidiary Guarantor
Subordinated Debt (“Subsidiary Guarantor Subordinated Debt
Payments”).  Notwithstanding anything to the contrary contained herein, unless
an Event of Default has occurred and is continuing, any Subsidiary Guarantor may
accept payments by or on behalf of Borrower or any other Subsidiary Guarantor
made in the ordinary course of business and consistent with past practices of
Borrower and the Subsidiary Guarantors.
 
 
-29-

--------------------------------------------------------------------------------

 


If any Subsidiary Guarantor Subordinated Debt Payments shall be received in
contravention of this Section 8.6, such Subsidiary Guarantor Subordinated Debt
Payments shall be held in trust for the benefit of Bank and shall be paid over
or delivered to Bank for application to the payment in full in cash or cash
equivalents of all Guaranteed Obligations remaining unpaid to the extent
necessary to give effect to this Section 8.6 after giving effect to any
concurrent payments or distributions to Bank in respect of the Guaranteed
Obligations.


(j)This guaranty is a continuing guaranty and agreement of subordination and
shall continue in effect and be binding upon each Subsidiary Guarantor until all
commitments to extend credit by Bank to Borrower shall be terminated and payment
and performance in full of the Guaranteed Obligations, including Guaranteed
Obligations which may exist continuously or which may arise from time to time
under successive transactions, and each Subsidiary Guarantor expressly
acknowledges that this guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist.  This guaranty shall continue in effect and be binding upon each
Subsidiary Guarantor until actual receipt by Bank of written notice from such
Subsidiary Guarantor of its intention to discontinue this guaranty as to future
transactions (which notice shall not be effective until noon on the day that is
five Business Days following such receipt); provided that no revocation or
termination of this guaranty shall affect in any way any rights of Bank
hereunder with respect to any Guaranteed Obligations arising or outstanding on
the date of receipt of such notice, including any subsequent continuation,
extension, or renewal thereof, or change in the terms or conditions thereof, or
any Guaranteed Obligations made or created after such date to the extent made or
created pursuant to a legally binding commitment of Bank in existence as of the
date of such revocation (collectively, “Existing Guaranteed Obligations”), and
the sole effect of such notice shall be to exclude from this Guaranty Guaranteed
Obligations thereafter arising which are unconnected to any Existing Guaranteed
Obligations.


(k)This guaranty shall continue to be effective or shall be reinstated and
revived, as the case may be, if, for any reason, any payment of the Guaranteed
Obligations by or on behalf of Borrower (or receipt of any proceeds of
collateral) shall be rescinded, invalidated, declared to be fraudulent or
preferential, set aside, voided or otherwise required to be repaid to Borrower,
its estate, trustee, receiver or any other Person (including under any
Bankruptcy Law), or must otherwise be restored by Bank, whether as a result of
proceedings under any Bankruptcy Law or otherwise.  All losses, damages, costs
and expenses that Bank may suffer or incur as a result of any voided or
otherwise set aside payments shall be specifically covered by the indemnity in
favor of Bank contained in Section 8.3.


(l)The extensions of credit provided to or for the benefit of Borrower hereunder
by Bank have been and are to be contemporaneously used for the benefit of
Borrower and each Subsidiary Guarantor.  It is the position, intent and
expectation of the parties that Borrower and each Subsidiary Guarantor have
derived and will derive significant and substantial benefits from the extensions
of credit to be made available by Bank under the Loan Documents.  Each
Subsidiary Guarantor has received at least “reasonably equivalent value” (as
such phrase is used in Section 548 of the Bankruptcy Code, in Section 3439.04 of
the California Uniform Fraudulent Transfer Act and in comparable provisions of
other applicable law) and more than sufficient consideration to support its
obligations hereunder in respect of the Guaranteed Obligations.  Immediately
prior to and after and giving effect to the incurrence of each Subsidiary
Guarantor’s obligations under this Guaranty, such Subsidiary Guarantor will be
solvent.
 
 
-30-

--------------------------------------------------------------------------------

 


(m)    EACH SUBSIDIARY GUARANTOR ACKNOWLEDGES THAT IT EITHER HAS OBTAINED THE
ADVICE OF LEGAL COUNSEL OR HAS HAD THE OPPORTUNITY TO OBTAIN SUCH ADVICE IN
CONNECTION WITH THE TERMS AND PROVISIONS OF THIS SECTION 8.6.  EACH SUBSIDIARY
GUARANTOR ACKNOWLEDGES AND AGREES THAT EACH OF THE WAIVERS AND CONSENTS SET
FORTH HEREIN IS MADE WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND CONSEQUENCES,
THAT ALL SUCH WAIVERS AND CONSENTS HEREIN ARE EXPLICIT AND KNOWING AND THAT EACH
SUBSIDIARY GUARANTOR EXPECTS SUCH WAIVERS AND CONSENTS TO BE FULLY ENFORCEABLE.


If, while any Subsidiary Guarantor Subordinated Debt is outstanding, any
proceeding under any Bankruptcy Law is commenced by or against Borrower or its
property, Bank, is hereby irrevocably authorized and empowered (in its own the
name or in the name of any Subsidiary Guarantor or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution in respect of all Subsidiary Guarantor Subordinated Debt and give
acquittances therefor and to file claims and proofs of claim and take such other
action (including voting the Subsidiary Guarantor Subordinated Debt) as it may
deem necessary or advisable for the exercise or enforcement of any its the
rights or interests; and each Subsidiary Guarantor shall promptly take such
action as Bank may reasonably request:  (A) to collect the Subsidiary Guarantor
Subordinated Debt for the account of Bank and to file appropriate claims or
proofs of claim in respect of the Subsidiary Guarantor Subordinated Debt; (B) to
execute and deliver to Bank such powers of attorney, assignments and other
instruments as it may request to enable it to enforce any and all claims with
respect to the Subsidiary Guarantor Subordinated Debt; and (C) to collect and
receive any and all Subsidiary Guarantor Subordinated Debt Payments.
 
Section 8.7
Entire Agreement; Amendment.



This Agreement and the other Loan Documents constitute the entire agreement
between Borrower, each Subsidiary Guarantor and Bank with respect to each credit
subject hereto and supersede all prior negotiations, communications, discussions
and correspondence concerning the subject matter hereof.  This Agreement may be
amended or modified only in writing signed by each party hereto.
 
Section 8.8
No Third Party Beneficiaries.



This Agreement is made and entered into for the sole protection and benefit of
the parties hereto and their respective permitted successors and assigns, and no
other person or entity shall be a third party beneficiary of, or have any direct
or indirect cause of action or claim in connection with, this Agreement or any
other of the Loan Documents to which it is not a party.
 
Section 8.9
Time.



Time is of the essence of each and every provision of this Agreement and each
other of the Loan Documents.
 
 
-31-

--------------------------------------------------------------------------------

 
 
Section 8.10
Severability of Provisions.



If any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or any remaining provisions of this Agreement.
 
Section 8.11
Counterparts.



This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed to be an original, and all of which when
taken together shall constitute one and the same Agreement.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy and/or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
Section 8.12
Governing Law.



This Agreement shall be governed by and construed in accordance with the laws of
the State of California.
 
Section 8.13
Arbitration.



(a)    Arbitration.  The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.


(b)    Governing Rules.  Any arbitration proceeding will (i) proceed in Los
Angeles County, California at a location selected by the AAA; (ii) be governed
by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the
“Rules”).  If there is any inconsistency between the terms hereof and the Rules,
the terms and procedures set forth herein shall control.  Any party who fails or
refuses to submit to arbitration following a demand by any other party shall
bear all costs and expenses incurred by such other party in compelling
arbitration of any dispute.  Nothing contained herein shall be deemed to be a
waiver by any party that is a bank of the protections afforded to it under 12
U.S.C. §91 or any similar applicable state law.


(c)    No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.
 
 
-32-

--------------------------------------------------------------------------------

 


(d)    Arbitrator Qualifications and Powers.  Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law.  Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.  The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.


(e)Discovery.  In any arbitration proceeding, discovery will be permitted in
accordance with the Rules.  All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date.  Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.


(f)Class Proceedings and Consolidations.  No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.


(g)Payment Of Arbitration Costs And Fees.  The arbitrator shall award all costs
and expenses of the arbitration proceeding.


(h)Real Property Collateral; Judicial Reference.  Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable.  If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with such Section 638.  A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures.  Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.
 
 
-33-

--------------------------------------------------------------------------------

 


(i)     Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.


(j)Small Claims Court.  Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction.  Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.
 
Section 8.14
Confidentiality.



Except as may be required by law, rule, regulation, order or regulatory
authority, Bank agrees to keep confidential and not to disclose to third parties
all non-public financial and other information furnished by Borrower or any
Subsidiary Guarantor pursuant to this Agreement.  In the event that Bank is
requested or required by law, rule, regulation, order or regulatory authority to
disclose any such information, Bank will notify Borrower (to the extent Bank is
permitted to do so) so that Borrower can take appropriate actions to prevent
such disclosure.  Notwithstanding the foregoing,  Bank may disclose this
Agreement, the Loan Documents and the information contained herein: (a) to
federal and state bank examiners, and other regulatory officials having
jurisdiction over Bank; (b) to Bank’s legal counsel and auditors; (c) to other
professional advisors to Bank; (d) to Bank’s representatives (which shall
include, without limitation, all other banks and companies affiliated with Wells
Fargo & Company), it being expressly understood and agreed that such
representatives shall be informed of the confidential nature of the information
so disclosed; (e) to any assignee or participant in, or any prospective assignee
or participant in any of its rights or obligations under this Agreement or the
other Loan Documents; (f) as otherwise required by law or legal process; and (g)
as Bank considers appropriate in exercising rights, remedies or powers under
this Agreement and the other Loan Documents.  The confidentiality requirements
set forth herein shall not extend to any of the terms, provisions or information
that is or becomes generally available to the public other than as a result of a
breach of this Section 8.14.


[Signatures follow on next page.]
 
 
-34-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
 

BORROWER:  
BANK:
          ARDEN GROUP, INC.  
WELLS FARGO BANK,
      NATIONAL ASSOCIATION           By:   By:   Title:   Title:                
 
SUBSIDIARY GUARANTORS:
              ARDEN-MAYFAIR, INC.  
MAYFAIR REALTY, INC.
          By:   By:   Title:   Title:                   GELSON’S MARKETS        
      By:   By:   Title:   Title:  

 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


[FORM OF] COMPLIANCE CERTIFICATE


Wells Fargo Bank, National Association
South Bay Regional Commercial Banking Office
111 W. Ocean Boulevard, Suite 530
Long Beach, CA  90802
Attn:  Thomas Sigurdson
 
This Compliance Certificate is furnished pursuant to that certain Credit
Agreement, dated as of November 1, 2011 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”) among ARDEN GROUP, INC., a
Delaware corporation (“Borrower”), each of the Subsidiaries of Borrower party
thereto as Subsidiary Guarantors (each a “Subsidiary Guarantor” and collectively
the “Subsidiary Guarantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”).  Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.
 
The undersigned hereby certifies, not in [his/her] individual capacity but
solely as an officer of Borrower, that:
 
1.   I am the duly elected [chief executive][chief financial] officer of
Borrower;
 
2.   I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review of the transactions and
conditions of Borrower and its Subsidiaries during the [Fiscal Quarter][Fiscal
Year] covered by the attached financial statements;
 
3.   I have no knowledge of the existence of any condition or the occurrence of
any event which constitutes a Default or an Event of Default which was
continuing at the end of the [Fiscal Quarter][Fiscal Year] covered by the
attached financial statements or as of the date of this Compliance Certificate,
except as set forth below;
 
4.   The financial statements and reports required by Section 5.3 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate present fairly, in all material respects, the financial condition of
Borrower and its Subsidiaries, as of the date and for the [Fiscal
Quarter][Fiscal Year] covered thereby; and
 
5.   Schedule I hereto sets forth financial data and computations evidencing
Borrower’s compliance with certain covenants of the Credit Agreement, including
Sections 5.9, 6.2 and 6.5 thereof, along with a calculation of the Leverage
Ratio, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Described below are the exceptions, if any, to paragraph 3 by listing the nature
of the condition or event, the period during which it has existed and the action
which Borrower has taken, is taking, or proposes to take with respect to each
such condition or event:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ______ day of
__________________ 201__.
 
 

 
ARDEN GROUP, INC.,
a Delaware corporation
         
 
By:
      Name:       Title: [Chief Executive][Chief Financial] Officer          

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
TO COMPLIANCE CERTIFICATE


Compliance Calculations
for Credit Agreement dated as of November 1, 2011


Calculations as of [________, ___]
for [Fiscal Quarter][Fiscal Year] ending [_________, ____]
 

   
A.Consolidated Leverage Ratio (Section 5.9(a))1
 
1.Consolidated Total Liabilities:
$___________
2.Indebtedness subordinated to all obligations of Borrower to Bank pursuant to a
subordination agreement acceptable to Bank in its sole and absolute discretion:
$___________
3.Direct obligations arising under any drawn or undrawn letters of credit
(whether standby or commercial), bankers’ acceptances, bank guaranties, surety
bonds and similar instruments:
$___________
4.Consolidated Tangible Net Worth:
$___________
5.Line A1 minus Line A2 plus Line A3:
$___________
6.Line A5 divided by Line A4:
_____:1.00
7.Line A6 must not be greater than:
1.75:1.00
8.Borrower is in compliance (check yes or no):
o Yes / o No
 
B.Consolidated Tangible Net Worth  (Section 5.9(b))2
 
1.Consolidated Tangible Net Worth:
$___________
2.Line B1 must not be less than:
$35,000,000
3.Borrower is in compliance (check yes or no):
o Yes / o No
 
C.Consolidated Current Ratio (Section 5.9(c))3
 
1.Consolidated Current Assets:
$___________
2.Consolidated Current Liabilities:
$___________
3.Line C1 divided by Line C2:
_____:1.00
4.Line C3 must not be less than:
1.00:1.00
5.Borrower is in compliance (check yes or no):
o Yes / o No
 

 

--------------------------------------------------------------------------------

1 Applicable at all times.
2 Applicable at all times.
3 Applicable at all times.
 
 
 

--------------------------------------------------------------------------------

 
 

   
D.Pre-Tax Profit (Section 5.9(d))4
 
1.Pre-tax profit for such Fiscal Quarter:
$___________
2.Line D1 must not be less than:
$1.00
3.Borrower is in compliance (check yes or no):
o Yes / o No
 
E.Maximum Purchase Money Indebtedness (Section 6.2)5
 
1.Aggregate purchase money indebtedness of Borrower:
$___________
2.Line E1 must not be greater than:
$10,000,000
3.Borrower is in compliance (check yes or no):
o Yes / o No
 
F.Maximum Loans, Advances, Investments (Section 6.5)6
 
1.Aggregate loans, advances, or investments by Borrower:
$___________
2.Line F1 must not be greater than:
$10,000,000
3.Borrower is in compliance (check yes or no):
o Yes / o No
 
G.Leverage Ratio7
 
1.Consolidated Funded Debt:
$___________
2.Consolidated EBITDA:
$___________
3.Line G1 divided by Line G2:
 
_____:1.00
 

 

--------------------------------------------------------------------------------

4 Applicable for each Fiscal Quarter end.
5 Applicable at all times.
6 Applicable at all times.
7 Applicable for each Fiscal Quarter end on a rolling four-quarter basis.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B TO
CREDIT AGREEMENT


[FORM OF] JOINDER AGREEMENT


This JOINDER AGREEMENT (this “Agreement”), dated as of [__________ __, 201_ is
made by [__________] (the “Specified Subsidiary”) and the other parties listed
on the signature pages hereof in favor of Wells Fargo Bank, National Association
(“Bank”) pursuant to that certain Credit Agreement, dated as of November 1, 2011
(as amended, modified and/or supplemented from time to time, the “Credit
Agreement”), by and among Arden Group, Inc., a Delaware corporation
(“Borrower”), each Subsidiary of Borrower party thereto as a Subsidiary
Guarantor and Bank.  Each capitalized term used, but not otherwise defined
herein, has the meaning ascribed thereto in the Credit Agreement.


WHEREAS, under the terms and conditions of the Credit Agreement, each
Subsidiary, including without limitation, the Specified Subsidiary, is required
to execute and deliver to Bank this Agreement;


NOW, THEREFORE, in consideration of the foregoing and for other valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the undersigned hereby agree as follows with Bank:


1.The Specified Subsidiary hereby acknowledges, agrees and confirms that, by its
execution and delivery of this Agreement, the Specified Subsidiary:  (a) will be
deemed to be a party to the Credit Agreement and a “Subsidiary Guarantor” and a
“Subsidiary” for all purposes of the Credit Agreement and the other Loan
Documents; (b) shall have all of the obligations of a Subsidiary Guarantor under
the Credit Agreement and the other Loan Documents; (c) ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Borrower and the Subsidiary Guarantors under the Credit
Agreement and the other Loan Documents, including, without limitation, Section
8.6 thereof; and (d) waives acceptance by Bank of this Agreement, the guaranty
by the Specified Subsidiary under Section 8.6 of the Credit Agreement, and the
other agreements and obligations of the Specified Subsidiary under the Loan
Documents.  Without limiting the generality of the foregoing, the Specified
Subsidiary, jointly and severally, together with all other Subsidiary
Guarantors, hereby unconditionally and irrevocably guarantees to Bank, and its
respective successors, endorsees, transferees and assigns, the full and prompt
payment when due (whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise) and performance of (i) the
obligations of Borrower under the Credit Agreement, (ii) the obligations of
Borrower under the other Loan Documents and (iii) all other obligations of
Borrower to Bank, including, without limitation, all other advances, debts,
obligations and liabilities of Borrower to Bank, heretofore, now or hereafter
made, incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, including under any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement with Bank, and whether Borrower shall be liable individually or
jointly with others, or whether recovery upon which may be or hereafter becomes
unenforceable.  The Specified Subsidiary hereby further notifies Bank that:  (A)
it has received and reviewed all of the Loan Documents; and (B) the notice
information for the Specified Subsidiary for all purposes under the Loan
Documents shall be


c/o ARDEN GROUP, INC.
2020 S. Central Avenue
Compton, CA 90220
Attn: Laura Neumann, CFO
Facsimile: (310) 632-5326
 
 
 

--------------------------------------------------------------------------------

 


2.Each party hereto other than the Specified Subsidiary hereby acknowledges the
foregoing, consents (without implying the need for any such consent) thereto,
and represents, warrants and confirms to Bank that, both before and after giving
effect to this Agreement:  (a) no Default or Event of Default has occurred and
is continuing; and (b) all of the Loan Documents to which such party is a party
remain in full force and effect as an enforceable obligation of such party,
except as limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforceability of creditor
rights and to general principles of equity.  


3.Each party hereto hereby represents and warrants that (a) it is duly organized
and existing and it has full power and authority to take, and has taken, all
action necessary to execute and deliver this Agreement and any other documents
required or permitted to be executed or delivered by it in connection with this
Agreement, and to fulfill its obligations hereunder and under the Loan
Documents; (b) no notices to, or consents, authorizations or approvals of, any
Person are required (other than any already given or obtained) for its due
execution and delivery by such Person of, and performance by such Person of its
obligations under, this Agreement and the other Loan Documents; and (c) this
Agreement has been duly executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with the
terms hereof, except as limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforceability
of creditor rights and to general principles of equity.  


4.Each party hereto hereby agrees to execute and deliver such other instruments,
and take such other action, as Bank may reasonably request in connection with
the transactions contemplated by this Agreement, including the delivery of any
notices or other documents or instruments to Bank that may be required under the
Loan Documents.


5.This Agreement may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
agreement.  Each of the parties hereto understands and agrees that this document
may be delivered by any party thereto either in the form of an executed original
or an executed original sent by facsimile transmission to be followed promptly
by delivery of a hard copy original, and that receipt by Bank of a facsimile
transmitted document purportedly bearing the signature of the parties hereto
shall bind such person with the same force and effect as the delivery of a hard
copy original.  Any failure by Bank to receive the hard copy executed original
of such document shall not diminish the binding effect of receipt of the
facsimile transmitted executed original of such document of the party whose hard
copy page was not received by Bank.


6.THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS THAT WOULD RESULT IN THE APPLICATION OF ANY OTHER
JURISDICTION.
 
[Signatures on Following Page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties set forth below (including the Specified
Subsidiary) has caused this Agreement to be executed and delivered by one of its
duly authorized officers as of the day and year first written above.


SPECIFIED SUBSIDIARY:


[__________]


By: _____________________________________
Name: ___________________________________
Title: ____________________________________


BORROWER:


ARDEN GROUP, INC.


By: _____________________________________
Name: ___________________________________
Title: ____________________________________

 
SUBSIDIARY GUARANTORS:


[__________]
 
By: _____________________________________
Name: ___________________________________
Title: ____________________________________
 
Acknowledged and Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By: _____________________________________
Name: ___________________________________
Title: ____________________________________
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
STANDBY LETTER OF CREDIT AGREEMENT

--------------------------------------------------------------------------------

 
To:  WELLS FARGO BANK, NATIONAL ASSOCIATION


Applicant hereby agrees for good and valuable consideration that the Existing
Agreement be replaced in its entirety by this Agreement so that the Existing
Credit, which was originally issued under and in connection with the Existing
Agreement at the request of Applicant and for Applicant’s account will now be
deemed for all purposes a Credit issued under and in connection with this
Agreement and not the Existing Agreement.  Applicant also hereby requests that
Wells Fargo Bank, National Association ("Wells Fargo"), itself or through any of
Wells Fargo’s branches or affiliates that Wells Fargo shall select in its sole
discretion, issue in Wells Fargo’s name or their name one or more standby
letters of credit pursuant to Applications for the issuance of such Credits and
the terms and conditions of this Agreement.  The Existing Credit was issued at
the request of Applicant for Applicant’s account and each Credit will be issued
at Applicant's request and for its account, and, unless otherwise specifically
provided in any Loan Document, at Wells Fargo’s option.  Applicant agrees that
the terms and conditions in this Agreement shall apply to the Existing
Application and the Existing Credit and to each Application and the Credit
issued pursuant to each Application, and to transactions under the Existing
Application, each Application, the Existing Credit, each Credit and this
Agreement.


SECTION 1. DEFINITIONS.  As used in this Agreement, the following terms shall
have the meanings set forth after each term: "Agreement" means this Standby
Letter of Credit Agreement as it may be revised or amended from time to
time.  "Applicant" means collectively each person and/or entity signing this
Agreement as Applicant who, pursuant to this Agreement, has an obligation to
reimburse Wells Fargo for amounts paid by Wells Fargo under the
Credits.  "Application" means the Existing Application and Wells Fargo’s printed
form titled "Application For Standby Letter of Credit" or any other form
acceptable to Wells Fargo on which Applicant applies for the issuance by Wells
Fargo of a Credit and/or an application for amendment of a Credit or any
combination of such applications, as the context may require.  "Beneficiary"
means the person or entity named on an Application as the beneficiary or any
transferee of such beneficiary.  “Business Day” means any day that is not a
Saturday, Sunday, or other day on which commercial banks are authorized or
required to close at the place where Wells Fargo is obligated to honor a
presentation or otherwise act under a Credit or this Agreement or any other L/C
Document.  "Collateral" means the Property, together with the proceeds of such
Property, securing any or all of Applicant's obligations and liabilities at any
time existing under or in connection with any L/C Document and/or any Loan
Document, which Collateral will be all the collateral pledged to Wells Fargo
under the Credit Agreement. "Commission Fee" means the per annum fee applicable
to a Credit, computed at the per annum fee rate specified by Wells Fargo or
specified in any Loan Document, charged by Wells Fargo at the time or times
specified by Wells Fargo on the amount of each Credit and on the amount of each
increase in a Credit for the time period each Credit is outstanding.  "Credit"
means the Existing Credit and any instrument or document titled "Irrevocable
Standby Letter of Credit" or "Standby Letter of Credit", or any instrument or
document whatever it is titled or whether or not it is titled functioning as a
standby letter of credit, issued under or pursuant to an Application, and all
renewals, extensions and amendments of such instrument or document.  “Credit
Agreement” means that certain Credit Agreement, dated as of November 1, 2011, by
and among Applicant, each of the subsidiaries of Applicant from time to time
party thereto as subsidiary guarantors, and Wells Fargo, as such Credit
Agreement may be amended, modified, extended, or replaced from time to time.
"Demand" means any sight draft, electronic or telegraphic or SWIFT transmission,
or other written demand drawn or made, or purported to be drawn or made, under
or in connection with any Credit.  "Document" means any instrument, statement,
certificate or other document referred to in or related to any Credit or
required by any Credit to be presented with any Demand.  "Dollars" means the
lawful currency at any time for the payment of public or private debts in the
United States of America.  "Event of Default" means any of the events set forth
in the Events of Default Section of this Agreement.  “Existing Agreement” means
that certain Standby Letter of Credit Agreement, or other documents serving as a
reimbursement agreement in connection with the issuance of the Existing Credit,
dated January 18, 2011 which was signed by Applicant in favor of Wells Fargo, as
such Existing Agreement may have been amended or replaced from time to
time.  “Existing Application” means that certain Application for Standby Letter
of Credit, or other document serving as application for the issuance of the
Existing Credit, which was such by Applicant in favor of Wells Fargo, as such
Existing Application may have been amended or replaced from time to
time.  “Existing Credit” means each certain Standby Letter of Credit, or other
instrument or document titled “Irrevocable Standby Letter of Credit” or “Standby
Letter of Credit”, or any instrument or document whatever it is titled or
whether or not it is titled
 
 
 

--------------------------------------------------------------------------------

 
 
funding as a standby letter  of credit numbered NZS674668, NZS674667, NZS674669
or NZS674670 and issued by Wells Fargo for the account of Applicant, as such
Existing Credit may have been amended or replaced from time to time, "Expiration
Date" means the date any Credit expires.  “Good Faith” means honesty in fact in
the conduct or transaction concerned.  "Guarantor" means any person or entity
guaranteeing the payment and/or performance of any or all of Applicant's
obligations under or in connection with any L/C Document and/or any Loan
Document.  "Holding Company" means any company or other entity directly or
indirectly controlling Wells Fargo.  “Honor/Dishonor Standard” means Wells
Fargo’s obligation to honor any Demand when such Demand and its accompanying
Documents appear on their face to strictly comply with the terms of the Credit
under which they are presented, and Wells Fargo’s obligation to dishonor any
Demand when such Demand and its accompanying Documents do not appear on their
face to substantially or strictly comply with the terms of the Credit under
which they are presented.  “ISP” means the International Standby Practices, an
International Chamber of Commerce publication, or any substitution therefore or
replacement thereof.  “Issuance Fee” means the flat fee specified by Wells Fargo
or specified in any Loan Document charged by Wells Fargo for issuing a Credit,
which fee is payable at the time or times specified by Wells
Fargo.  “Jurisdiction” means the State of California.  "L/C Document" means this
Agreement, each Application, each Credit, and each Demand.  "Loan Document"
means each and any promissory note, loan agreement (including, without
limitation, the Credit Agreement), security agreement, pledge agreement,
guarantee or other agreement or document executed in connection with, or
relating to, any extension of credit under which any Credit is issued.  "Maximum
Rate" means the maximum amount of interest (as defined by applicable laws), if
any, permitted to be paid, taken, reserved, received, collected or charged under
applicable laws, as the same may be amended or modified from time to
time.  "Negotiation Fee" means the fee, computed at the negotiation fee rate
specified by Wells Fargo or specified in any Loan Document, charged by Wells
Fargo on the amount of each Demand presented to Wells Fargo whether or not such
Demand is paid by Wells Fargo or by any other bank specified by Wells
Fargo.  “Obligations” means all obligations and liabilities, including, without
limitation, reimbursement and other payment obligations and liabilities, arising
under or in connection with this Agreement, any other L/C Document, or otherwise
which are now or hereafter owed to Wells Fargo by any, some or all of the
parties that make up the Applicant.  "Payment Office" means the office specified
by Wells Fargo or specified in any Loan Document as the office where
reimbursements and other payments under or in connection with any L/C Document
are to be made by Applicant.  "Prime Rate" means the rate of interest most
recently announced within Wells Fargo at its principal office as its Prime Rate,
with the understanding that the Prime Rate is one of Wells Fargo's base rates
and serves as the basis upon which effective rates of interest are calculated
for those loans making reference thereto, and is evidenced by the recording
thereof after its announcement in such internal publication or publications as
Wells Fargo may designate.  "Property" means all forms of property, whether
tangible or intangible, real, personal or mixed, including, but not limited to,
all present and future inventory, equipment, farm products and other goods,
documents, policies and certificates of insurance, securities, securities
entitlements, securities accounts, financial assets, investment property,
instruments, letters of credit and letter of credit rights, chattel paper,
accounts, general intangibles, money, deposit accounts and certificates of
deposit, together with all cash and non-cash proceeds and products thereof, and
all Applicant’s rights thereto and all documents related thereto.  "Rate of
Exchange" means Wells Fargo's then current selling rate of exchange in San
Francisco, California for sales of the currency of payment of any Demand, or of
any fees or expenses or other Obligations payable under this Agreement, for
cable transfer to the country of which such currency is the legal
tender.  “Requesting Party” means any person or entity other than Applicant who
is at Applicant’s request identified in a Credit as being (a) the person or
entity requesting the issuance of the Credit or (b) the applicant for the Credit
or (c) the account party for the Credit and who will in most cases be an
affiliate or a customer of Applicant.  "UCP" means the Uniform Customs and
Practice for Documentary Credits, an International Chamber of Commerce
publication, or any substitution therefore or replacement thereof. "Unpaid and
Undrawn Balance" means at any time the entire amount which has not been paid by
Wells Fargo under all the Credits issued for Applicant's account, including,
without limitation, the amount of each Demand on which Wells Fargo has not yet
effected payment as well as the amount undrawn under all such Credits.  “Wells
Fargo” means Wells Fargo Bank, National Association and all of its branches and
letter of credit issuing affiliates, whether located in or outside the United
States.  "Wells Fargo & Company" means Wells Fargo & Company, a Delaware
corporation.  Terms used, but not defined, in this Agreement will, if defined in
the Uniform Commercial Code of the Jurisdiction, have the same meaning as given
in that Uniform Commercial Code as amended from time to time.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 2.  HONORING DEMANDS AND DOCUMENTS.  Wells Fargo may receive, accept and
honor, as complying with the terms of any Credit, any Demand and any Documents
accompanying such Demand; provided, however, that such Demand and accompanying
Documents appear on their face to comply at least substantially with the
provisions of such Credit and are, or appear on their face to be, signed or
issued by (a) a person or entity authorized under such Credit to draw, sign or
issue such Demand and accompanying Documents, or (b) an administrator, executor,
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, liquidator, receiver or other legal representative or successor in
interest by operation of law of any such person or entity.


SECTION 3. REIMBURSEMENT FOR PAYMENT OF DEMANDS.  Applicant shall reimburse
Wells Fargo for all amounts paid by Wells Fargo on each Demand, including,
without limitation, all such amounts paid by Wells Fargo to any paying,
negotiating or other bank and, without duplication, all Wells Fargo’s costs of
paying such Demand.  If in connection with the issuance of any Credit, Wells
Fargo agrees to pay any other bank the amount of any payment or negotiation made
by such other bank under such Credit upon Wells Fargo’s receipt of an electronic
communication or other written communication advising Wells Fargo of such
payment or negotiation, or authorize any other bank to debit Wells Fargo’s
account for the amount of such payment or negotiation, Applicant agrees to
reimburse Wells Fargo for all such amounts paid by Wells Fargo, or debited to
Wells Fargo’s account with such other bank, even if any Demand or Document
specified in such Credit fails to arrive in whole or in part or if, upon the
arrival of any such Demand or Document, the terms of such Credit have not been
complied with or such Demand or Document does not conform to the requirements of
such Credit or is not otherwise in order.


SECTION 4. FEES AND EXPENSES.  Applicant agrees to pay to Wells Fargo (a) all
Issuance Fees, Commission Fees, Negotiation Fees, amendment fees, maintenance
fees, discrepancy fees, waiver fees, transfer fees, assignment of letter of
credit proceeds fees, non-usance fees, cancellation fees, and all Wells Fargo’s
other standard fees in respect of each Credit at such rates and times as
Applicant and Wells Fargo may agree in writing or, in the absence of such an
agreement, in accordance with Wells Fargo’s standard fees then in effect, (b)
all taxes (other than income and franchise taxes), costs and out-of-pocket
expenses (including, without limitation, all Wells Fargo’s costs and expenses of
complying with any government exchange, currency control or other laws or rules
or regulations of any country now or hereafter applicable to the purchase or
sale of, or dealings in, foreign currency, and any stamp taxes, recording taxes,
or similar taxes or fees payable in connection with any Credit or this Agreement
or any other L/C Document) incurred by Wells Fargo under or in connection with
any L/C Document at such times as Applicant and Wells Fargo may agree in writing
or, in the absence of such an agreement, at such commercially reasonable times
as Wells Fargo shall require such payments to be made, and (c) all fees and
charges of banks or other entities except Wells Fargo under or in connection
with any L/C Document if any Application (i) does not indicate who will pay such
fees and charges, (ii) indicates that such fees and charges are to be paid by
Applicant, or (iii) indicates that such fees and charges are to be paid by the
Beneficiary and the Beneficiary does not, for any reason whatsoever, pay such
fees or charges.  There shall be no refund of any portion of any Commission Fee
in the event any Credit is used before its Expiration Date.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 5. DEFAULT INTEREST.  Unless otherwise specified in any Loan Document,
or on an Application and agreed to by Wells Fargo, all amounts to be reimbursed
by Applicant to Wells Fargo, and all fees and expenses to be paid by Applicant
to Wells Fargo, and all other amounts due from Applicant to Wells Fargo under or
in connection with any L/C Documents, will bear interest (to the extent
permitted by law), payable on demand, from the date Wells Fargo paid the amounts
to be reimbursed or the date such fees, expenses and other amounts were due
until such amounts are paid in full, at a rate per annum (computed on the basis
of a 360-day year, actual days elapsed) which is the lesser of (a) two percent
(2%) above the Prime Rate in effect from time to time, or (b) the Maximum Rate.


SECTION 6. TIME AND METHOD OF REIMBURSEMENT AND PAYMENT.  Unless otherwise
specified in this Section, all amounts to be reimbursed by Applicant to Wells
Fargo, all fees and expenses to be paid by Applicant to Wells Fargo, and all
interest and other Obligations payable to Wells Fargo by Applicant under or in
connection with any Credit or other L/C Documents will, unless provided
otherwise in the Application for such Credit and agreed to by Wells Fargo or
unless provided otherwise in any Loan Document related to such Credit, be
reimbursed or paid at the Payment Office in Dollars in immediately available
funds without setoff, deduction, counterclaim, or withholding of any kind, and
free and clear of any taxes, other than federal and state income and franchise
taxes imposed on Wells Fargo, (i) on demand or, (ii) at Wells Fargo’s option, by
Wells Fargo debiting any of Applicant's accounts with Wells Fargo, with each
such debit being made without presentment, protest, demand for reimbursement or
payment, notice of dishonor or any other notice whatsoever, all of which are
hereby expressly waived by Applicant.  Each such debit will be made at the time
(a) each Demand is paid by Wells Fargo or, if earlier, at the time each amount
is paid by Wells Fargo to any paying, negotiating or other bank, or (b) each fee
and expense is to be paid under or in connection with any L/C Document, or (c)
any interest or other amount is due under or in connection with any L/C
Documents.  If any Demand or any fee, expense, interest or other Obligation
payable under or in connection with any L/C Documents is payable in a currency
other than Dollars, Applicant agrees to reimburse Wells Fargo for all amounts
paid by Wells Fargo on such Demand, and/or to pay Wells Fargo all such fees,
expenses, interest and other amounts, in one of the following two ways, as
determined by Wells Fargo in Wells Fargo’s sole discretion in each case: (I) at
such place as Wells Fargo shall direct, in such other currency; or (II) at the
Payment Office in the Dollar equivalent of the amount of such other currency
calculated at the Rate of Exchange on the date determined by Wells Fargo in
Wells Fargo’s sole discretion.  If there is no current selling rate of exchange
generally offered by Wells Fargo for effecting such payment in Dollars,
Applicant will pay Wells Fargo on demand an amount which Wells Fargo deems
necessary to pay or provide for the reimbursement of all amounts paid by Wells
Fargo on such Demand or for the payment of such fees, expenses, interest and
other Obligations, and Applicant will remain liable for any deficiency which may
result if such amount in Dollars proves to be insufficient to effect full
payment or reimbursement to Wells Fargo at the time when such rate of exchange
shall again be current.  Applicant assumes all political, economic and other
risks of disruptions or interruptions in any currency exchange.


SECTION 7. AGREEMENTS OF APPLICANT.  Applicant agrees that (a) Wells Fargo shall
not be obligated at any time to issue any Credit for Applicant's account unless
a Loan Document related to a Credit specifically requires the issuance of such
Credit; (b) if any Credit is issued by Wells Fargo for Applicant's account,
Wells Fargo shall not be obligated to issue any further Credit for Applicant's
account or to make other extensions of credit to Applicant or in any other
manner to extend any financial consideration to Applicant unless a Loan Document
related to a Credit specifically requires the issuance of such Credit; (c) Wells
Fargo has not given Applicant any legal or other advice with regard to any L/C
Document or Loan Document; (d) if Wells Fargo at any time discusses with
Applicant the wording for any Credit or the suitability of any Credit for
Applicant’s purposes, any such discussion will not constitute legal or other
advice by Wells Fargo or any representation or warranty by Wells Fargo that any
wording or Credit will be effective or satisfy Applicant's needs with respect to
the circumstances related to such Credit or with respect to any other
circumstances or be appropriate for the situation in which a Credit is being
requested or any other situation; (e) notwithstanding any assistance Wells Fargo
may provide with drafting or recommending text for any Credit or with the
structuring of any transaction related to any Credit, Applicant is responsible
for the structuring of transactions related to Credits, the suitability of
Credits for Applicant’s purposes, and for the wording of Credits, including,
without limitation, any drawing conditions, and any Credit terms or conditions
that are ineffective, ambiguous, inconsistent, unduly complicated or reasonably
impossible to satisfy; (f) Applicant, and not Wells Fargo, is responsible for
entering into the contracts relating to the Credits between Applicant and the
Beneficiaries and for causing Credits to be issued; (g) Wells Fargo may, as it
deems appropriate, modify or alter and use in any Credit the terminology
contained on the Application for such Credit; (h) unless the Application for a
Credit specifies whether the Documents to be presented with a Demand under such
Credit must be sent to Wells Fargo in one parcel or in two parcels or may be
sent to Wells Fargo in any number of parcels, Wells Fargo may, if it so desires,
make such determination and specify in the Credit whether such Documents must be
sent in one parcel or two parcels or may be sent in any number of parcels; (i)
Wells Fargo may rely upon any telegraphic, facsimile, electronic, written or
other communication believed by Wells Fargo in good faith to have been
authorized by Applicant, when in a written communication signed by any two of
the following: Bernard Briskin, Brenda McDaniel or Laura Neumann; (j) Wells
Fargo may disregard any requirement in a Credit that presentation be made at a
particular place or by a particular time of day (but not any requirement for
presentation by a particular day) or that notice of dishonor be given in a
particular manner, and Wells Fargo may amend or specify any such requirement in
a Credit; (k) Wells Fargo may honor any Demand (whether such Demand is presented
before or after the expiration of the Credit under which it is presented and
whether such Demand has been previously dishonored) pursuant to a court order,
to settle or
 
 
 

--------------------------------------------------------------------------------

 
 
compromise with Applicant’s consent any claim that the Demand was wrongfully
dishonored, or otherwise, and in such case Wells Fargo shall be entitled to
reimbursement from Applicant of the amount, including any interest, Wells Fargo
so pays to the same extent as if Wells Fargo had initially honored such Demand;
(l) Wells Fargo may honor any Demand that is payable upon presentation of a
statement informing Wells Fargo that such Demand has been negotiated or paid
even if such statement indicates that such Demand or any Document related to
such Demand is being separately delivered to Wells Fargo; (m) Wells Fargo may
retain the proceeds of a Demand presented under a Credit based on a valid
exercise of Wells Fargo’s setoff rights or upon Wells Fargo’s receipt of an
attachment order or blocking regulation that appears on its face, in Wells
Fargo’s commercially reasonable judgment, to be valid and applicable; (n) Wells
Fargo may select any of Wells Fargo’s branches or affiliates or any other bank
to act as an advising, transferring, confirming and/or nominated bank under the
law and practice of the place where such branch or affiliate or other bank is
located; (o) Applicant’s taking control, possession or retention of any
Documents presented under or in connection with any Credit (whether or not the
Documents are genuine) or of any Property for which payment is supported by a
Credit, shall ratify Wells Fargo’s honor of the Demand related to such Documents
and preclude Applicant from raising a defense, setoff or claim with respect to
Wells Fargo’s honor of such Demand; (p) any claim against Wells Fargo by
Applicant for any loss suffered or incurred by Applicant under or in connection
with this Agreement or any other L/C Document shall be reduced by an amount
equal to the sum of (i) the amount (if any) saved by Applicant as a result of
the breach or other wrongful conduct that allegedly caused such loss, and (ii)
the amount (if any) of the loss that would have been avoided had Applicant taken
all reasonable steps to mitigate such loss, including, without limitation, by
enforcing its rights in the transaction or transactions underlying the Credit
and, in case of a claim of wrongful dishonor, by specifically and timely
authorizing Wells Fargo to cure such dishonor; (q) Wells Fargo shall not be
deemed Applicant's agent or the agent of any Beneficiary or any other user of
any Credit, and neither Applicant, nor any Beneficiary nor any other user of any
Credit shall be deemed Wells Fargo’s agent; (r) Applicant will promptly examine
each Document and each Credit if and when they are delivered to Applicant and,
in the event of any claim of noncompliance of any Document or any Credit with
Applicant's instructions or any Application, or in the event of any other
irregularity, Applicant will promptly notify Wells Fargo in writing of such
noncompliance or irregularity, Applicant being conclusively deemed to have
waived any such claim of noncompliance or irregularity unless such notice is
given to Wells Fargo within three (3) Business Days after Applicant receives any
such Document or Credit; (s) all directions and correspondence relating to any
L/C Document are to be sent at Applicant's risk; (t) if any Credit has a
provision concerning the automatic extension of its Expiration Date, Wells Fargo
may, at its sole option, give notice of nonrenewal of such Credit and if
Applicant does not at any time want such Credit to be renewed Applicant will so
notify Wells Fargo at least fifteen (15) calendar days before Wells Fargo is to
notify the Beneficiary of such Credit or any advising bank of such nonrenewal
pursuant to the terms of such Credit; (u) Applicant will not seek to obtain,
apply for, or acquiesce in any temporary or permanent restraining order,
preliminary or permanent injunction, permanent injunction or any other pretrial
or permanent injunctive or similar relief, restraining, prohibiting or enjoining
Wells Fargo, any of its correspondents or any advising, confirming, negotiating,
paying or other bank from paying or negotiating any Demand or honoring any other
obligation under or in connection with any Credit; (v) Applicant will notify
Wells Fargo verbally and in writing promptly, and in any event within five (5)
calendar days after its occurrence, of the occurrence of any Event of Default
(as defined in the Credit Agreement), or any event which with the giving of
notice or the passage of time or both would become an Event of Default (as
defined in the Credit Agreement), under the Credit Agreement; (w) for so long as
any Credit is outstanding, Applicant will furnish to Wells Fargo the same
documents and other items required to be furnished by Applicant and/or Guarantor
to the Banks under Section 5.3, or any successor(s) to such Section, of the
Credit Agreement even after the Credit Agreement is terminated or amended to
remove any such Section or reporting requirements or is replaced by a new
agreement which does not contain such Section or reporting requirements; and (x)
except to the extent otherwise agreed to by Wells Fargo in writing, Applicant's
obligations under or in connection with this Agreement, each other L/C Document
and each Loan Document shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of each such L/C
Document and Loan Document under all circumstances whatsoever, including,
without limitation, the following circumstances, the circumstances listed in
Section 12(b) through (u) of this Agreement, and any other event or circumstance
similar to such circumstances: (i) any lack of validity or enforceability of any
L/C Document, any Loan Document, any Document or any agreement relating to any
of the foregoing; (ii) any amendment of or waiver relating to, or any consent to
or departure from, any L/C Document, any Loan Document or any Document,
including, without limitation, any agreement by Wells Fargo and any Beneficiary
extending or shortening Wells Fargo’s time to examine Documents after their
presentation under any Credit or to honor or give notice of discrepancies in any
drawing under a Credit; (iii) any release or substitution at any time of any
Property held as Collateral; (iv) Wells Fargo’s failure to deliver to Applicant
any Document Wells Fargo has received with a drawing under a Credit because
doing so would, or is likely to, violate any law, rule or regulation of any
government authority; (v) the existence of any claim, set-off, defense or other
right which Applicant may have at any time against Wells Fargo or any
Beneficiary (or any person or entity for whom any Beneficiary may be acting) or
any other person or entity, whether under or in connection with any L/C
Document, any Loan Document, any Document or any Property referred to in or
related to any of the foregoing or under or in connection with any unrelated
transaction; (vi) any breach of contract or other dispute between or among any
two or more of Wells Fargo, Applicant, any Beneficiary, any transferee of any
Beneficiary, any person or entity for whom any Beneficiary or any transferee of
any Beneficiary may be acting, or any other person or entity; or (vii) any
delay, extension of time, renewal, compromise or other indulgence granted or
agreed to by Wells Fargo with or without notice to Applicant, or Applicant's
approval, in respect of any of Applicant's indebtedness or other obligations to
Wells Fargo under or in connection with any L/C Document or any Loan Document
which delay, extension of time, renewal, compromise or other indulgence is
hereby waived by Applicant.  Applicant further agrees to be bound by such delay,
extension of time, renewal, compromise or other indulgence as fully as if
Applicant had expressly agreed thereto in advance.  Notwithstanding the payment
of any amount by Applicant, subject to the terms and provisions of the L/C
Documents and the Loan Documents, and the limitations of Applicant's rights set
forth in the L/C Documents and the Loan Documents, Applicant reserves its rights
available under applicable law with respect to Wells Fargo's honoring of any
Demand under any Credit.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 8.  COMPLIANCE WITH LAWS AND REGULATIONS.  Applicant represents and
warrants to Wells Fargo that no Application, Credit or transaction under any
Application and/or Credit will contravene any law or regulation of the
government of the United States or any state thereof.  Applicant agrees (a) to
comply with all federal, state and foreign exchange regulations and other
government laws and regulations now or hereafter applicable to any L/C Document
or to any transactions or payments under or in connection with any L/C Document,
(b) to furnish to Wells Fargo evidence of such compliance when and as Wells
Fargo shall reasonably request, and (c) to reimburse Wells Fargo for such
amounts as Wells Fargo may be required to expend as a result of such laws or
regulations, or any change therein or in the interpretation thereof by any court
or administrative or government authority charged with the administration of
such laws or regulations.


SECTION 9. TAXES, RESERVES AND CAPITAL ADEQUACY REQUIREMENTS.  In addition to,
and notwithstanding any other provision of any L/C Document or any Loan
Document, in the event that any law, treaty, rule, regulation, guideline,
request, order, directive or determination (whether or not having the force of
law) of or from any government authority, including, without limitation, any
court, central bank or government regulatory authority, or any change therein or
in the interpretation or application thereof, (a) does or shall subject Wells
Fargo to any tax of any kind whatsoever with respect to the L/C Documents, or
change the basis of taxation of payments to Wells Fargo of any amount payable
thereunder (except for changes in the rate of tax on Wells Fargo’s net income);
(b) does or shall impose, modify or hold applicable any reserve, special
deposit, assessment, compulsory loan, Federal Deposit Insurance Corporation
insurance or similar requirement or guideline against assets held by, deposits
or other liabilities in or for the account of, advances or loans by, other
credit extended by or any other acquisition of funds by, any of Wells Fargo’s
branches or offices; (c) does or shall impose, modify or hold applicable any
capital adequacy requirements (whether or not having the force of law); or (d)
does or shall impose on Wells Fargo any other condition; and the result of any
of the foregoing is (i) to increase the cost to Wells Fargo of issuing or
maintaining any Credit or of performing any transaction under any L/C Document,
(ii) to reduce any amount receivable by Wells Fargo under any L/C Document, or
(iii) to reduce the rate of return on Wells Fargo’s capital or the capital of
the Holding Company to a level below that which Wells Fargo or the Holding
Company could have achieved but for any imposition, modification or application
of any capital adequacy requirement (taking into consideration Wells Fargo’s
policy and the policy of the Holding Company, as the case may be, with respect
to capital adequacy), and any such increase or reduction is material (as
determined by Wells Fargo or the Holding Company, as the case may be, in Wells
Fargo’s or the Holding Company's sole discretion); then, in any such case,
Applicant agrees to pay to Wells Fargo or the Holding Company, as the case may
be, such amount or amounts as may be necessary to compensate Wells Fargo or the
Holding Company for (A) any such additional cost, (B) any reduction in the
amount received by Wells Fargo under any L/C Document, or (C) to the extent
allocable (as determined in a commercially reasonable way by Wells Fargo or the
Holding Company, as the case may be, in Wells Fargo’s or the Holding Company's
sole discretion) to any L/C Document, any reduction in the rate of return on
Wells Fargo’s capital or the capital of the Holding Company.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 10.  COLLATERAL.  The Obligations under this Agreement are
unsecured.  Wells Fargo shall be subrogated to the Applicant’s rights in respect
of any transaction in any way related to any Credit or any Demand, including,
without limitation, Applicant’s rights against any Beneficiary or any collateral
if and to the extent Wells Fargo remains unpaid by Applicant with respect to
such Credit or Demand.  Further, in addition to, and not in substitution for,
any Property delivered, conveyed, transferred or assigned to Wells Fargo under
any Loan Document as security for any or all of the Obligations at any time
existing under or in connection with any L/C Document or any Loan Document,
Applicant agrees to deliver, convey, transfer and assign to Wells Fargo on
demand, as security, Property of a value and character satisfactory to Wells
Fargo, including, without limitation, cash, (i) upon the occurrence of any Event
of Default (as defined in the Credit Agreement), or any event which with the
giving of notice or the passage of time or both would become an Event of Default
(as defined in the Credit Agreement), under the Credit Agreement, (ii) if Wells
Fargo at any time reasonably feels insecure about Applicant's ability or
willingness to repay any amounts which Wells Fargo has paid or may pay in the
future on any Demand or in honoring or paying any other of the Obligations under
or in connection with any Credit, or (iii) without limiting the generality of
the foregoing, if any temporary or permanent restraining order, preliminary or
permanent injunction, or any other pretrial or permanent injunctive or similar
relief is obtained restraining, prohibiting or enjoining Wells Fargo, any of
Wells Fargo’s correspondents, or any advising, confirming, negotiating, paying
or other bank from paying or negotiating any Demand or honoring any other
obligation under or in connection with any Credit.  Applicant agrees that the
receipt by Wells Fargo or any of its agents or correspondents at any time of any
kind of security, including, without limitation, cash, shall not be deemed a
waiver of any of Wells Fargo’s rights or powers under this Agreement.  Applicant
agrees to sign and deliver to Wells Fargo on demand, all such security
agreements, financing statements and other documents as Wells Fargo shall at any
time request pursuant to clauses (i), (ii) or (iii) above, and to take any other
actions as Wells Fargo shall at any time request, which are necessary or
desirable (in Wells Fargo’s sole opinion) to grant to Wells Fargo an effective
and perfected security interest in and to any or all of the Collateral, to
acquire possession of any Collateral, or to protect Wells Fargo’s interests in
any Collateral, including, without imitation, transferring or registering
Property in Wells Fargo’s name and executing, delivering and filing collateral
control agreements, financing statements and trust receipt statements.  In order
to accomplish any of the foregoing Wells Fargo may pursuant to clauses (i), (ii)
or (iii) above, at its option at any time and without notice to Applicant,
transfer to, or register in Wells Fargo’s name or Wells Fargo’s nominee’s name
any Collateral; and further, Wells Fargo is irrevocably appointed as
attorney-in-fact for Applicant and authorized, on behalf of Applicant and
without notice to Applicant, to execute and deliver all such documents referred
to in the preceding sentence and to take all such actions referred to in the
preceding sentence.  Applicant agrees to pay all filing and recording fees
related to the perfection of any security interest granted to Wells Fargo in
accordance with this Section.  Applicant hereby agrees that any or all of the
Collateral may be held and disposed of as provided in this Agreement and the
Credit Agreement by Wells Fargo; provided, however, that Wells Fargo will
exercise commercially reasonable care in the preservation of any Collateral in
its custody, and provided further that the standard of care Wells Fargo is to
follow with respect to Collateral in its custody is the lesser of the standard
of care required by applicable law or the standard of care requested by
Applicant.  If any provision of this Agreement concerning the Collateral
contradicts any provision of the Credit Agreement concerning the Collateral, the
provision in the Credit Agreement will govern.  Upon any transfer, sale,
delivery, surrender or endorsement of any Document or Property which is or was
part of the Collateral, Applicant will indemnify and hold Wells Fargo and its
agents and correspondents harmless from and against each and every claim,
demand, action or suit which may arise against Wells Fargo or any of its agents
or correspondents by reason of such transfer, sale, delivery, surrender or
endorsement.  Applicant agrees that Wells Fargo may apply, in whole or in part,
the proceeds of any Collateral to pay any Obligations, whether such Obligations
have matured or have not matured.  The provisions of this Section will only
supplement, and not supersede, the provisions of any Loan Document which are
inconsistent with the provisions of this Section.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 11. INDEMNIFICATION.  Except to the extent any of the following are
caused by Wells Fargo’s lack of good faith, gross negligence, willful
misconduct, or failure to comply with the Honor/Dishonor Standard, Applicant
agrees, notwithstanding any other provision of this Agreement, to reimburse and
indemnify Wells Fargo for (a) all amounts paid by Wells Fargo to any Beneficiary
under or in connection with any guarantee or similar undertaking issued by such
Beneficiary to a third party at Applicant's request, whether such request is
communicated directly by Applicant or through Wells Fargo to such Beneficiary;
and (b) all damages, losses, liabilities, actions, claims, suits, penalties,
judgments, obligations, costs or expenses, of any kind whatsoever and howsoever
caused, including, without limitation, attorneys' fees and interest, paid,
suffered or incurred by, or imposed upon, Wells Fargo directly or indirectly
arising out of or in connection with (i) any Credit, any pre-advice of a Credit,
any other L/C Document, any Loan Document, any Document or any Property referred
to in or related to any Credit; (ii) Applicant's failure to comply with any of
its obligations under this Agreement or under any other L/C Document; (iii) the
issuance of any Credit; (iv) the transfer of any Credit; (v) the naming of any
Requesting Party in a Credit without such Requesting Party having agreed to or
approved the inclusion of its name in the Credit or the Applicant’s acting for
such Requesting Party in connection with the Credit; (vi) any guarantee or
similar undertaking, or any transactions thereunder, issued by any Beneficiary
to a third party at Applicant's request, whether such request is communicated
directly by Applicant or through Wells Fargo to such Beneficiary; (vii) any
communication made by Wells Fargo, on Applicant's instructions, to any
Beneficiary requesting that such Beneficiary issue a guarantee or similar
undertaking to a third party or the issuance of any such guarantee or similar
undertaking; (viii) the collection of any of the Obligations or the protection,
exercise or enforcement of Wells Fargo’s rights and remedies under or in
connection with any L/C Document or any Loan Document; (ix) the foreclosure
against, or other enforcement of, any Collateral; (x) any payment or action
taken or omitted to be taken by Wells Fargo in connection with any Credit or
this Agreement or any other L/C Document, including, without limitation, any
action or proceeding (A) to restrain any presentation, (B) to compel or restrain
any payment or the taking of any other action under the Credit, (C) to obtain
damages for wrongful dishonor or honor of the Credit or for breach of any other
duty arising out of, or related to, the Credit, (D) to compel or restrain the
taking of any action by Applicant under this Agreement, or (E) to obtain any
other similar relief, including, without limitation, by way of interpleader,
declaratory judgment, attachment, or otherwise, and regardless of who the
prevailing party is in any such action or proceeding; (xi) any bank advising or
confirming a Credit or any other nominated person with respect to a Credit
seeking to be reimbursed or indemnified or compensated, (xii) any third party
seeking to enforce the rights of an Applicant, Beneficiary, nominated person,
transferee, assignee of letter of credit proceeds, or holder of an instrument or
document; (xiii) any act or omission, whether rightful or wrongful, of any
present or future government or governmental authority with respect to any L/C
Document or Document or Property received under this Agreement or any Credit);
(xiv) the protection, exercise or enforcement of Wells Fargo’s rights and
remedies under or in connection with any L/C Document or any Loan Document; (xv)
any court decrees or orders, including, without limitation, temporary or
permanent restraining orders, preliminary or permanent injunctions, or any other
pretrial or permanent injunctive or similar relief, restraining, prohibiting or
enjoining or seeking to restrain, prohibit or enjoin Wells Fargo, any of its
correspondents or any advising, confirming, negotiating, paying or other bank
from paying or negotiating any Demand or honoring any other obligation under or
in connection with any Credit; (xvi) any Credit being governed by laws or rules
other than the UCP or ISP in effect on the date such Credit is issued; or (xvii)
any other cause beyond Wells Fargo’s control.  If and to the extent the
obligations of Applicant under this Section are unenforceable for any reason,
Applicant agrees to make the maximum contribution to the payment of such
obligation that is permissible under applicable law.  The indemnity provided in
this Section will survive the termination of this Agreement and the expiration
or cancellation of any or all the Credits.  Without limiting any provision of
this Agreement, it is the express intention of the parties to this Agreement
that the indemnity contained in this Section shall apply to each person or
entity to be indemnified without regard to the sole or contributory negligence
of such person or entity.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 12.  LIMITATION OF LIABILITY.  Except as specifically provided in the
next sentence and notwithstanding any provision of this Agreement other than the
next sentence, neither Wells Fargo nor any of its agents or correspondents will
have any liability to Applicant for any action, neglect or omission under or in
connection with any L/C Document, Loan Document or Credit, including, without
limitation, the issuance or any amendment of any Credit, the failure to issue or
amend any Credit, or the honoring or dishonoring of any Demand under any Credit,
and such action or neglect or omission will bind Applicant.  Wells Fargo’s
complete exculpation from liability in the preceding sentence will not apply to
the extent any action, neglect or omission referred to in the preceding sentence
is caused directly by, or arises directly from, Wells Fargo’s lack of good
faith, gross negligence, willful misconduct, or failure to comply with the
Honor/Dishonor Standard; provided, however, that in such circumstances Wells
Fargo’s liability to Applicant shall be limited to the aggregate amount
reimbursed or paid by Applicant to Wells Fargo with respect to the Credit or
Credits directly affected by such action, neglect or omission.  Notwithstanding
any other provision of this Agreement or any other L/C Document, in no event
shall Wells Fargo or its directors be liable or responsible for any special,
consequential, or indirect damages, including, without limitation, lost profits,
arising out of or in connection with the issuance of any Credit or any action
taken or not taken by Wells Fargo in connection with any L/C Document, any Loan
Document, or any Document or Property referred to in or related to any
Credit.  Notwithstanding any other provision of this Agreement or any other L/C
Document, in no event shall Wells Fargo or its directors be liable or
responsible for any of the following, regardless of whether any claim relating
to the following is based on contract or tort, except to the extent the actions,
omissions, events or circumstances referenced in any of the following occur or
arise as a direct result of Wells Fargo’s lack of good faith, gross negligence,
willful misconduct, or failure to comply with the Honor/Dishonor Standard:  (a)
the honoring of any Demand in accordance with any order or directive of any
court or government or regulatory body or entity requiring such honor despite
any temporary restraining order, restraining order, preliminary injunction,
permanent injunction or any type of pretrial or permanent injunctive relief or
any similar relief, however named, restraining, prohibiting or enjoining such
honor; (b) the dishonoring of any Demand in accordance with any legal or other
restriction in force at the time and in the place of presentment or payment; (c)
any action or inaction taken or suffered by Wells Fargo or its correspondents
under or in connection with any Credit or Collateral or any presentation under
any Credit, if such action or inaction is required or permitted under any
applicable domestic or foreign law or letter of credit practice or rules,
including, without limitation, the laws or practices or rules that may be
applicable, depending upon the terms of the Credit and where and when the Credit
is issued, including, without limitation, the Uniform Commercial Code (the
“UCC”), the UCP, the ISP, the Uniform Rules For Demand Guarantees (the “URDG”),
published rules of practice, applicable standard practices of banks that
regularly issue letters of credit, and published statements or interpretations
on matters of standard bank practice; (d) verifying the existence or
reasonableness of any act or condition referenced, or any statement made, in
connection with any drawing or presentment under any Credit; (e) the use which
may be made of any Credit; (f) the validity of any purported transfer of any
Credit or the identity of any purported transferee of any Beneficiary; (g) any
acts or omissions of, or the insolvency of, any Beneficiary, any nominated
person, any user of any Credit, or any other person; (h) the form, validity,
sufficiency, correctness, genuineness or legal effect of any Demand or any
Document, or of any signatures or endorsements on any Demand or Document, even
if any Demand or any Document should in fact prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (i) the failure of any Demand or
Document to bear any reference or adequate reference to the Credit to which it
relates; (j) the failure of any Document to accompany any Demand; (k) the
failure of any person or entity to note the amount of any Demand on the Credit
to which it relates or on any Document; (l) the failure of any person or entity
to surrender or take up any Credit; (m) the failure of any Beneficiary to comply
with the terms of any Credit or to meet the obligations of such Beneficiary to
Applicant; (n) the failure of any person or entity to send or forward Documents
if and as required by the terms of any Credit; (o) any errors, inaccuracies,
omissions, interruptions or delays in transmission or delivery of any messages,
directions or correspondence by mail, electronic means, or any other means,
whether or not they are in cipher; (p) any notice of nonrenewal of a Credit sent
by Wells Fargo not being received on time or at any time by the Beneficiary of
such Credit; (q) any inaccuracies in the translation of any messages, directions
or correspondence; (r) any Beneficiary's use of the proceeds of any Demand; (s)
any Beneficiary's failure to repay to Wells Fargo or Applicant the proceeds of
any Demand if the terms of any Credit require such repayment; or (t) any act,
error, neglect, default, negligence, gross negligence, omission, willful
misconduct, lack of good faith, insolvency or failure in business of any of
Wells Fargo’s agents or correspondents or of any advising, confirming,
negotiating, paying or other bank.  Except to the extent caused by, or arising
from, Wells Fargo’s lack of good faith, gross negligence, willful misconduct, or
failure to comply with the Honor/Dishonor Standard, the occurrence of any one or
more of the contingencies referred to in the preceding sentence shall not
affect, impair or prevent the vesting of Wells Fargo’s rights or powers under
this Agreement or any Loan Document.  The provisions of this Section will
survive the termination of this Agreement and any Loan Documents and the
expiration or cancellation of any or all the Credits.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 13.  EVENTS OF DEFAULT.  Each of the following shall constitute an Event
of Default under this Agreement: (a) Applicant's or any Guarantor's failure to
pay any principal, interest, fee or other amount when due under or in connection
with any L/C Document or any Loan Document; (b) Applicant's failure to deliver
to Wells Fargo Property of a value and character satisfactory to Wells Fargo at
any time Wells Fargo has demanded security from Applicant pursuant to the
provisions of this Agreement; (c) the occurrence and continuance of any default
or defined event of default under any Loan Document or any other agreement,
document or instrument signed or made by Applicant or any Guarantor in Wells
Fargo’s favor; (d) Applicant's or any Guarantor's failure to perform or observe
any term, covenant or agreement contained in this Agreement or any Loan Document
(other than those referred to in subsections (a), (b) and (c) of this Section),
or the breach of any other obligation owed by Applicant or any Guarantor to
Wells Fargo, and any such failure or breach shall be impossible to remedy or
shall remain unremedied for thirty (30) calendar days after such failure or
breach occurs; (e) any representation, warranty, certification or statement made
or furnished by Applicant or any Guarantor under or in connection with any L/C
Document, any Loan Document or any Collateral, or as an inducement to Wells
Fargo to enter into any L/C Document or Loan Document or to accept any
Collateral, shall be materially false, incorrect or incomplete when made; (f)
any material provision of this Agreement or any Loan Document shall at any time
for any reason cease to be valid and binding on Applicant or any Guarantor or
shall be declared to be null and void, or the validity or enforceability thereof
shall be contested by Applicant, any Guarantor or any government agency or
authority, or Applicant or any Guarantor shall deny that it has any or further
liability or obligation under this Agreement or any Loan Document; (g)
Applicant's or any Guarantor's failure to pay or perform when due any
indebtedness or other obligation Applicant or such Guarantor has to any person
or entity other than Wells Fargo if such failure gives the payee of such
indebtedness or the beneficiary of the performance of such obligation the right
to accelerate the time of payment of such indebtedness or the performance of
such obligation; (h) any guarantee of, or any security covering, any of
Applicant's indebtedness to Wells Fargo arising under or in connection with any
L/C Document or any Loan Document fails to be in full force and effect at any
time; (i) any “Change of Control” (as defined in the Credit Agreement); (j) any
act, event or circumstance which leads Wells Fargo on commercially reasonable
grounds to deem itself insecure about Applicant’s or any Guarantor’s ability or
willingness to meet its payment and other Obligations under this Agreement, any
other L/C Document, or any Loan Document; (k) [Reserved]; (l) Applicant or any
Guarantor fails to withhold, collect or pay any tax when assessed on it or due
from it; provided, however, that no Event of Default shall exist while the
validity or total amount of the tax is being contested by Applicant in good
faith by appropriate and lawful proceedings diligently conducted; (m) Applicant
or any Guarantor suspends the transaction of its usual business or is expelled
or suspended from any exchange; (n) Applicant or any Guarantor dies or is
incapacitated; (o) Applicant or any Guarantor dissolves or liquidates; (p)
Applicant or any Guarantor is not generally paying its debts as they become due;
(q) Applicant or any Guarantor becomes insolvent, however such insolvency may be
evidenced; (r) Applicant or any Guarantor makes any general assignment for the
benefit of creditors; (s) a petition is filed by or against Applicant or any
Guarantor seeking Applicant's or such Guarantor's liquidation or reorganization
under the Bankruptcy Reform Act, Title 11 of the United States Code, as amended
or recodified from time to time, or a similar action is brought by or against
Applicant or any Guarantor under any federal, state or foreign law; (t) a
proceeding is instituted by or against Applicant or any Guarantor for any relief
under any bankruptcy, insolvency or other law relating to the relief of debtors,
reorganization, readjustment or extension of indebtedness or composition with
creditors; (u) a custodian or a receiver is appointed for, or a writ or order of
attachment, restraint, execution, garnishment or other legal process is issued,
levied or made against, any Collateral or any of Applicant's or any Guarantor's
Property or assets; (v) an application is made by any of Applicant's or any
Guarantor's judgment creditors for an order directing Wells Fargo to pay over
money or to deliver other of Applicant's or such Guarantor's Property; or (w)
any government authority or any court takes possession of any substantial part
of Applicant's or any Guarantor's Property or assets or assumes control over
Applicant's or any Guarantor's affairs.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 14.  REMEDIES.  Upon the occurrence and continuance of any Event of
Default all amounts paid by Wells Fargo on any Demand which have not previously
been repaid to Wells Fargo, together with all interest on such amounts, and the
Unpaid and Undrawn Balance, if any, shall automatically be owing by Applicant to
Wells Fargo and shall be due and payable by Applicant on demand without
presentment or any other notice of any kind, including, without limitation,
notice of nonperformance, notice of protest, protest, notice of dishonor, notice
of intention to accelerate, or notice of acceleration, all of which are
expressly waived by Applicant.  Upon payment of the Unpaid and Undrawn Balance
to Wells Fargo Applicant shall have no further legal or equitable interest
therein, and Wells Fargo will not be required to segregate on its books or
records the Unpaid and Undrawn Balance paid by Applicant.  After Wells Fargo
receives the Unpaid and Undrawn Balance, Wells Fargo agrees to pay to Applicant,
upon termination of all of Wells Fargo’s liability under each Credit and Demand,
a sum equal to the amount which has not been drawn under the Credit less all
amounts due and owing to Wells Fargo from Applicant under or in connection with
the L/C Documents and the Loan Documents.  Further, upon the occurrence and
continuance of any Event of Default, Wells Fargo may sell immediately, without
demand for payment, advertisement or notice to Applicant, all of which are
hereby expressly waived to the fullest extent allowed by law, any and all
Collateral, received or to be received by Wells Fargo, at private sale or public
auction or at brokers' board or upon any exchange or otherwise, at Wells Fargo’s
option, in such parcel or parcels, at such times and places, for such prices and
upon such terms and conditions as Wells Fargo may deem proper.  If applicable
law requires written notice to Applicant of any public auction or private sale
of any Collateral, such notice mailed or delivered to Applicant at Applicant’s
address specified at the end of this Agreement at least five (5) Business Days
prior to the date of any such public auction or prior to the date after which
any private sale is to occur shall be deemed reasonable, adequate notice. Wells
Fargo may apply the net proceeds of each such sale, together with any sums due
from Wells Fargo to Applicant, to the payment of any and all the Obligations,
all without prejudice to Wells Fargo’s rights against Applicant with respect to
any and all such Obligations which may be or remain unpaid.  If any such sale be
at brokers' board or at public auction or upon any exchange, Wells Fargo may
itself be a purchaser at such sale free from any right of redemption, which
Applicant hereby expressly waive and release.  Applicant agrees to pay on demand
all Wells Fargo’s costs and expenses (including, without limitation,
commercially reasonable attorneys’ fees and legal expenses incurred or paid by
Wells Fargo prior to or after a bankruptcy filing) related to the custody,
preservation or sale of, or the collection from, or realization upon, any of the
Collateral in connection with the collection of the Obligations or the
enforcement of Wells Fargo’s rights against the Collateral.  In the event of
Wells Fargo’s sale of, or collection from, the Collateral, Wells Fargo may in
its discretion hold the proceeds of such sale or collection as Collateral or
apply the proceeds as Wells Fargo deem appropriate in Wells Fargo’s sole
discretion to the reimbursement of Wells Fargo’s costs and expenses incurred in
connection with such sale or collection or to the payment of some or all of the
Obligations, whether or not the Obligations are then due.  All Wells Fargo’s
rights and remedies existing under this Agreement, the other L/C Documents, and
the Loan Documents are in addition to, and not exclusive of, any rights or
remedies otherwise available to Wells Fargo under applicable law.  In addition
to any rights now or hereafter granted under applicable law, and not by way of
limitation of any such rights, upon the occurrence and continuance of any Event
of Default, Applicant hereby authorizes Wells Fargo at any time or from time to
time, without notice to Applicant or to any other person or entity (any such
notice being hereby expressly waived by Applicant) and to the extent permitted
by law, to appropriate and to apply any and all Applicant's deposits (general or
special, including, without limitation, indebtedness evidenced by certificates
of deposit) with Wells Fargo or with any of Wells Fargo’s branches or
affiliates, whether such deposits have matured or have not matured, and any
other indebtedness at any time held or owing by Wells Fargo to or for
Applicant's credit or its account, against and on account of the Obligations,
irrespective of whether or not Wells Fargo shall have made any demand for
payment of any or all such Obligations or declared any or all such Obligations
to be due and payable, and although any or all such Obligations shall be
contingent or shall not have matured.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 15.  BANKRUPTCY AND FORFEITURE REINSTATEMENT.  If any consideration
transferred to Wells Fargo in payment of, or as collateral for, or in
satisfaction of, the Obligations shall be voided in whole or in part as a result
of (A) a subsequent bankruptcy or insolvency proceeding, (B) any forfeiture or
in rem seizure action or remedy, (C) any fraudulent transfer or preference
action or remedy, or (D) any other criminal or equitable proceeding or remedy,
then Wells Fargo may at its option recover the Obligations or the consideration
so voided from Applicant.  In such event Wells Fargo’s claim to recover the
voided consideration shall be a new and independent claim arising under this
Agreement, and shall be due and payable immediately by Applicant.


SECTION 16.  GENERAL WAIVERS.  No delay, extension of time, renewal, compromise
or other indulgence which may occur or be granted by Wells Fargo under any L/C
Document or any Loan Document shall impair Wells Fargo’s rights or powers under
this Agreement or any Application.  Wells Fargo shall not be deemed to have
waived any of its rights under this Agreement or any Application unless such
waiver is in writing signed by Wells Fargo’s authorized representative.  No such
waiver, unless expressly provided therein, shall be effective as to any
transactions which occur subsequent to the date of such waiver or as to the
continuance of any Event of Default after such waiver.


SECTION 17.  AMENDMENTS AND MODIFICATIONS TO THIS AGREEMENT AND THE CREDITS.  No
amendment or modification of this Agreement shall be effective unless it is in
writing signed by Applicant's and Wells Fargo’s authorized
representative(s).  At Applicant's verbal or written request, or with
Applicant's verbal or written consent, and without extinguishing or otherwise
affecting Applicant's obligations under this Agreement or any Loan Document,
Wells Fargo may with respect to any Credit, in writing or by any other action,
but Wells Fargo will not be obligated to, (a) increase the amount of such
Credit, (b) extend the time for, and amend or modify the terms and conditions
governing, the making and honoring of any Demand or Document or any other terms
and conditions of such Credit, or (c) waive the failure of any Demand or
Document to comply with the terms of such Credit, and any Collateral pledged or
granted to Wells Fargo in connection with such Credit will secure Applicant's
obligations to Wells Fargo with respect to such Credit as amended, modified or
waived.  No amendment to, or modification of, the terms of any Credit will
become effective if the Beneficiary of such Credit or any confirming bank
objects to such amendment or modification.  If any Credit is amended or modified
in accordance with this Section, Applicant shall be bound by, and obligated
under, the provisions of this Agreement with respect to such Credit as so
amended or modified, and any action taken by Wells Fargo or any advising,
confirming, negotiating, paying or other bank in accordance with such amendment
or modification.


SECTION 18.   SUCCESSORS AND ASSIGNS.  The terms and conditions of this
Agreement and each Application shall bind Applicant's heirs, executors,
administrators, successors and assigns, and all rights, benefits and privileges
conferred on Wells Fargo under or in connection with each L/C Document and each
Loan Document shall be and hereby are extended to, conferred upon and may be
enforced by Wells Fargo’s successors and assigns.  Wells Fargo may assign this
Agreement and its rights to reimbursement with respect to any Credit without
Applicant’s consent.  Applicant will not assign this Agreement or Applicant's
obligations or liabilities to Wells Fargo under or in connection with any L/C
Document or Loan Document to any person or entity without Wells Fargo’s prior
written approval.


SECTION 19.  GOVERNING LAW.  This Agreement and each Application, and
Applicant's and Wells Fargo’s performance under this Agreement and each
Application, shall be governed by and be construed in accordance with the laws
of the Jurisdiction, without regard to conflicts of law principles, except to
the extent that such laws are inconsistent with the UCP or the ISP, as
applicable.  In the event that any provision of the UCP or ISP, as applicable,
is or is construed to vary from or be in conflict with any provision of any
applicable law of the Jurisdiction or the federal law of the United States, the
UCP or the ISP, as applicable, shall, to the extent permitted by such applicable
law, govern or be read to explain the applicable law. Unless Wells Fargo
otherwise specifically agrees in writing, each Credit, the opening of each
Credit, the performance by Wells Fargo under each Credit, and the performance by
the Beneficiary and any advising, confirming, negotiating, paying or other bank
under each Credit, shall be governed by and be construed in accordance with the
UCP or the ISP in force on the date of the issuance of each Credit.  In the
absence of proof to the contrary, if the UCP governs a Credit the UCP shall
serve, and if the ISP governs a Credit the ISP shall serve, as evidence of the
standard bank letter of credit practice with respect to such Credit.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 20.  JURISDICTION AND SERVICE OF PROCESS.  In any suit, action or
proceeding involving, directly or indirectly, any matter arising out of or
related to this Agreement or any of the other L/C Documents or the relationship
between Wells Fargo and Applicant established under this Agreement, Applicant
irrevocably submits to the nonexclusive jurisdiction of any state or federal
court located in Los Angeles County in the Jurisdiction, agrees not to raise any
object to the Jurisdiction or the laying or maintaining of the venue of any such
suit, action or proceeding in the Jurisdiction, and waives any other
preferential jurisdiction by reason of domicile.  This waiver is a material
inducement for Wells Fargo to issue each Credit.  Applicant agrees to accept
joinder in any suit, action or proceeding brought in any court or jurisdiction
against Wells Fargo by any Beneficiary, any advising, confirming, negotiating,
paying or other bank or any other person or entity with respect to any Credit or
any Demand.  Applicant irrevocably waives any objection, including, without
limitation, any objection of the laying of venue or any objection based on the
grounds of forum non conveniens, which Applicant may now or hereafter have to
the bringing of any such suit, action or proceeding or joinder.  Applicant
further waives any right to transfer or change the venue of any suit, action or
proceeding brought against Applicant by Wells Fargo under or in connection with
this Agreement or any other L/C Document.  Applicant irrevocably consents to the
service of process in any action or proceeding in any court by the mailing of
copies thereof by registered or certified mail, postage prepaid, to Applicant at
its address specified next to its signature on this Agreement or at such other
address as Applicant shall have notified to Wells Fargo in writing, such service
to be effective ten (10) days after such mailing.  To the extent permitted by
applicable law, Wells Fargo and Applicant knowingly and voluntarily waive all
rights to trial by jury with respect to any litigation based on, arising out of,
or relating to this Agreement, to any of the other L/C Documents, or to any
course of conduct, course of dealing, statements (oral or written), or actions
of Wells Fargo or Applicant with respect thereto.


SECTION 21.  GOVERNING LAW AND DISPUTES RESOLVED AS PROVIDED IN THE LOAN
DOCUMENTS.  Notwithstanding any provision to the contrary in this Agreement, if
all the Credits governed by this Agreement are issued under or pursuant to any
Loan Document that is a credit agreement or loan agreement, (a) all disputes
arising between Applicant and Wells Fargo under or in connection with any L/C
Document will be resolved as provided in such Loan Document, unless any such
dispute is brought by, or involves, the Beneficiary of such Credit, or any
advising, confirming, negotiating, paying, or other bank, or any other person or
entity other than Applicant, and results in legal action different from the form
of action provided in such Loan Document, (b) the state law governing such Loan
Document will also govern this Agreement and each Application, and (c) such
state law as well as federal law in the United States shall govern Applicant’s
and Wells Fargo’s performance under this Agreement and each Application;
provided, however, that such state law and federal law will not be applicable
(to the extent permitted by such laws) to Wells Fargo’s performance under this
Agreement in connection with a specific Credit to the extent any provision of
whichever of the UCP or the ISP governs such Credit conflicts with (or is
construed to conflict with) a provision of such state law or federal law.  If
pursuant to this Section Texas law governs this Agreement, the special Texas
provisions at the end of this Agreement will apply.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 22.  MULTIPLE APPLICANTS; REQUESTING PARTIES; AND WAIVERS.  If this
Agreement is signed by more than one person and/or entity as an Applicant, (a)
each such person and/or entity hereby represents and warrants that by signing
this Agreement and each Application it intends to apply for joint credit and
acknowledges Wells Fargo’s reliance on the income of all such persons and/or
entities to repay the Obligations, and (b) this Agreement and the Applications
of each such person and/or entity shall be the joint and several agreement of
all such persons and/or entities and all references to "Applicant" or
"Applicant's" in this Agreement and the Applications shall refer to all such
persons and/or entities jointly and severally.  If Applicant requests that a
Credit include the name of a Requesting Party, the inclusion of such name will
be in Wells Fargo’s sole, but commercially reasonable, discretion.  If the name
of a Requesting Party is included in a Credit, (i) Applicant represents and
warrants to Wells Fargo that such Requesting Party has agreed that its name may
be used in the Credit and that Applicant will have the exclusive right to issue
all instructions on matters relating to this Agreement and the other L/C
Documents, (ii) Applicant agrees that it will communicate directly with any
Requesting Party named in a Credit regarding such Requesting Party’s name
appearing in the Credit and about developments in connection with the Credit,
and that Wells Fargo will have no obligation to communicate with such Requesting
Party about the Credit or anything connected with the Credit, and (iii)
Applicant agrees that the Obligations will be obligations of Applicant, and not
such Requesting Party, to Wells Fargo.  Applicant confirms that its obligations
in connection with each Credit and its obligations under this Agreement will in
all circumstances be direct primary obligations of Applicant to Wells
Fargo.  Whether this Agreement is signed by one Applicant or more than one
Applicant or whether any Credit names a Requesting Party, Wells Fargo shall have
no obligation to disclose to any Applicant or any Requesting Party any
information or material which Wells Fargo acquires in any manner about any
Applicant, any Requesting Party, or any other person or entity.  Each Applicant
waives any right to require Wells Fargo to proceed against any other Applicant,
or any Requesting Party, or any other person or entity, or marshal assets or
proceed against or exhaust any security held from any other Applicant, any
Requesting Party, or any other person or entity.  Each Applicant agrees that it
will be irrevocably bound by the actions or omissions of each other Applicant,
and waives any defense to its liability in connection with any Credit or this
Agreement based upon or arising by reason of (a) any defense of any other
Applicant or any other person or entity; (b) the absence or cessation or
limitation from any cause whatsoever, other than payment in full of such
Applicant’s obligations under this Agreement, of the liability of any other
Applicant or of any other person or entity, including, without limitation, any
Requesting Party, in connection with any Credit or this Agreement; (c) any act
or omission by Wells Fargo which directly or indirectly results in or aids the
release or discharge of any other Applicant or any other person or entity by
operation of law or otherwise, or which in any way impairs or suspends any
rights or remedies Wells Fargo may have against any other Applicant or any
Requesting Party or any other person or entity, including, without limitation,
the release by Wells Fargo of any Guarantor or other person or entity obligated
in connection with any Credit or this Agreement; (d) the release of any security
for any indebtedness owed to Wells Fargo in connection with any Credit or this
Agreement; (e) the application of payments received by Wells Fargo from any
other Applicant or any Requesting Party or any other person or entity, whether
or not such other person or entity is obligated to Wells Fargo in connection
with any Credit or this Agreement, to indebtedness of such other Applicant or
Requesting Party or other person or entity to Wells Fargo, other than
indebtedness in connection with any Credit or this Agreement, and (f) any
modification of the obligations or liabilities of any other Applicant or any
Requesting Party or any other person or entity in connection with any Credit or
this Agreement.  Each Applicant waives all rights and defenses it may have
arising out of (A) any election of remedies by Wells Fargo, even though that
election of remedies destroys such Applicant’s rights of subrogation or its
rights to proceed against any other Applicant or any Requesting Party or any
other person or entity for reimbursement, or (B) any loss of rights such
Applicant may suffer by reason of any rights, powers or remedies of any other
Applicant or any Requesting Party or other person or entity in connection with
any anti-deficiency laws or any other laws limiting, qualifying or discharging
any such other Applicant's or Requesting Party’s or other person’s or entity’s
indebtedness in connection with any Credit or this Agreement, whether by
operation of law or otherwise.  Until all indebtedness of each Applicant to
Wells Fargo arising under or in connection with this Agreement or any Credit
shall have been paid in full, each Applicant waives any right of subrogation and
any right to enforce any remedy which Wells Fargo now has or may hereafter have
against any other Applicant or any Requesting Party or any other person or
entity, and waives any benefit of, or any right to participate in, any security
now or hereafter held by Wells Fargo.  If any waiver in this Agreement is
determined to be contrary to any applicable law or public policy, such waiver
shall be effective only to the extent permitted by law.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 23.  SAVINGS CLAUSE; SEVERABILITY.  Whenever possible, each provision of
this Agreement shall be interpreted in a manner which would make it effective
and valid under applicable law, but if any provision of this Agreement is
prohibited or unenforceable or invalid under applicable law such provision shall
be ineffective only to the extent of such prohibition or unenforceability or
invalidity, but the remainder of such provision, and all the remaining
provisions of this Agreement, shall remain enforceable and valid.


SECTION 24.  NOTICES.  Any notice to Applicant, if mailed, shall be deemed given
when mailed, postage paid, addressed to Applicant at the address for Applicant
at the end of this Agreement or at such other address as is furnished by
Applicant to Wells Fargo from time to time.  This Section shall not be deemed to
be an exclusive list of each means of notice from Wells Fargo to Applicant or
Applicant to Wells Fargo.


SECTION 25.  TERMINATION OF AGREEMENT.  This Agreement will continue in full
force and effect until the expiration or cancellation of each Credit and until
all the outstanding Obligations have been satisfied in a manner satisfactory to
Wells Fargo, and Applicant or Wells Fargo requests termination in writing.


SECTION 26.  HEADINGS.  The headings used in this Agreement are for convenience
of reference only and shall not define or limit the provisions of this
Agreement.


SECTION 27.  COMPLETE AGREEMENT; PRIOR REIMBURSEMENT AGREEMENTS
SUPERSEDED.  This Agreement will replace any other standby letter of credit
agreement or other similar document functioning as a standby letter of credit
reimbursement agreement that Applicant has signed in Wells Fargo’s favor prior
to the date of this Agreement, and all standby letters of credit outstanding on
the date of this Agreement that were issued by Wells Fargo for the account of
the Applicant prior to the date of this Agreement will be deemed issued under
and in connection with, and will be governed by, this Agreement unless a Loan
Document related to any such standby letter of credit provides
otherwise.  Except as specifically provided in this Agreement, no statements or
representations not contained in this Agreement shall have any force or effect
on this Agreement.


SECTION 27.1.  EXISTING AGREEMENT.  The Existing Agreement is hereby terminated
and of no further force or effect, and all security and collateral agreements
ancillary thereto are also terminated and of no further force or
effect.  Promptly after execution of this Agreement, Wells Fargo will release
any collateral and terminate any security liens it may have pursuant to the
Existing Agreement.


 
 

--------------------------------------------------------------------------------

 


UNLESS ANY CREDIT GOVERNED BY THIS AGREEMENT IS ISSUED UNDER OR PURSUANT TO A
LOAN DOCUMENT WHICH DOES NOT HAVE TEXAS GOVERNING LAW, IF THE APPLICANT’S
ADDRESS BELOW IS IN TEXAS, OR IF THE APPLICANT’S HEADQUARTERS OR PRINCIPAL PLACE
OF BUSINESS IS IN TEXAS, THE FOLLOWING ADDITIONAL PROVISIONS WILL APPLY


Section Texas 1.  GOVERNING LAW.  This Agreement and each Application, and
Applicant's and Wells Fargo’s performance under this Agreement and each
Application, shall be governed by and be construed in accordance with the laws
of the State of Texas.


Section Texas 2.  JURISDICTION AND SERVICE OF PROCESS.  Any suit, action or
proceeding against Applicant under or with respect to any L/C Document may, at
Wells Fargo’s sole option, be brought in (a) the courts of the State of Texas,
(b) the United States District Courts in Texas, (c) the courts of Applicant's
jurisdiction of incorporation or principal office, or (d) the courts of the
jurisdiction where any Beneficiary, any advising, confirming, negotiating,
paying or other bank, or any other person or entity has brought any suit, action
or proceeding against Wells Fargo with respect to any Credit or any Demand, and
Applicant hereby submits to the nonexclusive jurisdiction of such courts for the
purpose of any such suit, action, proceeding or judgment and waives any other
preferential jurisdiction by reason of domicile.  The remaining provisions of
Section 20 of this Agreement will apply.


Section Texas 3.  CERTAIN TRI-PARTY ACCOUNTS.  Applicant and Wells Fargo agree
that Chapter 346 of the Texas Finance Code (which regulates certain revolving
credit accounts and revolving tri-party accounts) shall not apply to any
revolving loan accounts created under, or maintained in connection with, this
Agreement, any other L/C Document, or any Loan Document.


Section Texas 4.  BUSINESS PURPOSE.  Applicant represents and warrants that all
its obligations and liabilities evidenced by the L/C Documents and the Loan
Documents are for a business, commercial, investment, agricultural or other
similar purpose and not primarily for a personal, family or household purpose.


Section Texas 5.  COMPLIANCE WITH USURY LAWS.  It is Applicant's and Wells
Fargo’s intention to comply strictly with applicable usury laws.  Accordingly,
notwithstanding any provision to the contrary in any L/C Document or in any Loan
Document, in no event shall any L/C Document or any Loan Document require the
payment or permit the payment, taking, reserving, receiving, collection or
charging of any sums constituting interest under applicable laws that exceed the
Maximum Rate permitted by such laws, as the same may be amended or modified from
time to time.  If any such excess interest is called for, contracted for,
charged, taken, reserved or received in connection with any L/C Document or any
Loan Document or in any communication by Wells Fargo or any other person or
entity to Applicant or to any other person or entity, or in the event that all
or part of the principal or interest owing to Wells Fargo under any L/C Document
or any Loan Document shall be prepaid or accelerated, so that under any of such
circumstances or under any other circumstance whatsoever the amount of interest
contracted for, charged, taken, reserved or received on the amount of principal
actually outstanding from time to time under any L/C Document or any Loan
Document exceeds the Maximum Rate, then in such event it is agreed that (i) the
provisions of this Section shall govern and control, (ii) neither Applicant nor
any other person or entity now or hereafter liable for the payments under any
L/C Document or any Loan Document shall be obligated to pay the amount of such
interest to the extent it is in excess of the Maximum Rate, (iii) any such
excess interest which is or has been received by Wells Fargo, notwithstanding
this Section, shall be credited against the then unpaid principal balance owing
under any L/C Document or any Loan Document, or if all amounts outstanding under
any L/C Document or any Loan Document have been or would be paid in full by such
credit, refunded to Applicant, and (iv) the provisions of the L/C Documents and
the Loan Documents, and any other communication by Wells Fargo or any other
person or entity to Applicant shall immediately be deemed reformed and such
excess interest reduced to the Maximum Rate without the necessity of executing
any other document.  The right to accelerate the maturity of any amounts due
under any L/C Document or any Loan Document does not include the right to
accelerate, collect or charge unearned interest, but only such interest that has
otherwise accrued as of the date of acceleration.  Without limiting the
foregoing, all calculations of the rate of interest contracted for, charged,
taken, reserved or received in connection with any L/C Document or any Loan
Document which are made for the purpose of determining whether such rate exceeds
the Maximum Rate shall be made to the extent permitted by applicable laws by
amortizing, prorating, allocating and spreading, during the period of the full
term of such L/C Document or such Loan Document, including, without limitation,
all prior and subsequent renewals and extensions of such L/C Document or such
Loan Document, all interest at any time contracted for, charged, taken, reserved
or received by Wells Fargo.  The terms of this Section shall be deemed to be
incorporated into each L/C Document and each Loan Document.  To the extent that
either Chapter 303 or 306, or both, of the Texas Finance Code apply in
determining the Maximum Rate, Wells Fargo hereby elects to determine the
applicable rate ceiling by using the weekly ceiling from time to time in effect,
subject to Wells Fargo’s right subsequently to change such method in accordance
with applicable law, as the same may be amended or modified from time to time.
 
 
 

--------------------------------------------------------------------------------

 


Section Texas 6.  ALL THE L/C DOCUMENTS AND THE LOAN DOCUMENTS CONSTITUTE A
WRITTEN AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES RELATING TO THE L/C DOCUMENTS OR THE LOAN DOCUMENTS OR THE INDEBTEDNESS
EVIDENCED BY THE L/C DOCUMENTS OR THE LOAN DOCUMENTS.


IF THE APPLICANT’S ADDRESS BELOW IS IN OREGON OR IF ITS HEADQUARTERS OR
PRINCIPAL PLACE OF BUSINESS IS IN OREGON, THE FOLLOWING ADDITIONAL PROVISIONS
WILL APPLY


Section Oregon 1.  UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS
MADE BY A LENDER AFTER OCTOBER 3, 1989 CONCERNING LOANS AND OTHER CREDIT
EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY, OR HOUSEHOLD PURPOSES OR SECURED
SOLELY BY THE BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION,
AND BE SIGNED BY THE LENDER TO BE ENFORCEABLE.


IF THE APPLICANT’S ADDRESS BELOW IS IN WASHINGTON OR IF ITS HEADQUARTERS OR
PRINCIPAL PLACE OF BUSINESS IS IN WASHINGTON, THE FOLLOWING ADDITIONAL
PROVISIONS WILL APPLY


Section Washington 1.  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND
CREDIT OR FOREBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER
WASHINGTON LAW.


IF THE APPLICANT’S ADDRESS BELOW IS IN NEBRASKA OR IF ITS HEADQUARTERS OR
PRINCIPAL PLACE OF BUSINESS IS IN NEBRASKA, THE FOLLOWING ADDITIONAL PROVISIONS
WILL APPLY


Section Nebraska 1.  ENFORCEABILITY OF WRITTEN TERMS ONLY.  A CREDIT AGREEMENT
MUST BE IN WRITING TO BE ENFORCEABLE UNDER NEBRASKA LAW.  TO PROTECT THE PARTIES
FROM ANY MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT, PROMISE,
UNDERTAKING OR OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY OTHER
FINANCIAL ACCOMMODATION IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR
EXTENSION OF CREDIT, OR ANY AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR
SUBSTITUTION FOR ANY OR ALL OF THE TERMS OR PROVISIONS OF ANY INSTRUMENT OR
DOCUMENT EXECUTED IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF
CREDIT, MUST BE IN WRITING TO BE EFFECTIVE.


IF THE APPLICANT’S ADDRESS BELOW IS IN IOWA OR IF ITS HEADQUARTERS OR PRINCIPAL
PLACE OF BUSINESS IS IN IOWA, THE FOLLOWING ADDITIONAL PROVISIONS WILL APPLY


Section Iowa 1.  IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT
SHOULD BE READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE
ENFORCEABLE.  NO OTHER TERMS OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN
CONTRACT MAY BE LEGALLY ENFORCED.  WELLS FARGO MAY CHANGE THE TERMS OF THIS
AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.


Section Iowa 2.  By signing this Agreement, Applicant acknowledges receipt of a
copy of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


This Agreement is signed by Applicant's duly authorized representative or
representatives on the date specified below.



     
[APPLICANT'S NAME]
 
[APPLICANT'S NAME]
By:
 
By:
Title:
 
Title:
                 
[ADDRESS]
 
[ADDRESS]
DATE:
  DATE:





 
 

--------------------------------------------------------------------------------

 
 
Schedule 1-A
 
Existing Letters of Credit
 
 
Wells Fargo NZS674667 - $2,700,000
 
Wells Fargo NZS674668 - $244,000
 
Wells Fargo NZS674669 - $1,125,000
 
Wells Fargo NZS674670 - $4,050,368.94
 
 
 

--------------------------------------------------------------------------------

 


Schedule 1-B
 
Permitted Liens
 
 
None


 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.4
 
Litigation
 
 
None


 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.11
 
Environmental Matters
 
 
None


 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.12
 
Subsidiaries
 


 
Arden-Mayfair, Inc.
 
Mayfair Realty, Inc.
 
Gelson’s Markets
 
AMG Holdings, Inc.
 
5850 Franklin Properties, LLC
 
Mayfair Markets (Inactive)
 
 
 

--------------------------------------------------------------------------------

 


Schedule 3.17
 
Labor Relations
 


Collective Bargaining Agreements


  (1)
Collective Bargaining Agreement dated 10/4/2006, as between International
Association of Machinists and Aerospace Workers AFL-AIO (IAM) Local Lodge 1186
and Gelson’s Markets



  (2)
Collective Bargaining Agreement dated 3/5/2007, as between United Food &
Commercial Workers International Union (UFCW) Locals 135/324/770/1167/1428/1442
and Gelson’s Markets and Memorandum of Agreement dated 10/11/2011, as between
UFCW Locals 324/770/1167/1442 and Gelson’s Markets



  (3)
Collective Bargaining Agreement dated 9/20/2010, as between Teamsters Union
Local No. 630 and Gelson’s Markets/Arden Group, Inc. (Four separate agreements
as follows:  Arden Mayfair, Inc. Food Industry Office Agreement, Gelson’s
Markets Food Industry Office Agreement, Gelson’s Markets Wholesale Delivery
Driver Agreement and Gelson’s Produce Drivers and Warehousemen’s Agreement)



  (4)
Collective Bargaining Agreement dated 1/26/2009, as between Service Employees
International Union (SEIU) Local 1877 and Gelson’s Markets



  (5)
Collective Bargaining Agreement dated 5/15/2010, as between Bakery,
Confectionary, Tobacco Workers and Grain Millers International Union (Bakers)
Local 31 and Gelson’s Markets





Union Representation


  (1)
Bakers Local 31



  (2)
IAM Local 1186



  (3)
UFCW Local 324/770/1167/1442

 
  (4)
SEIU Local 1877



  (5)
Teamsters Local 630

 



